Name: Commission Regulation (EU) NoÃ 68/2013 of 16Ã January 2013 on the Catalogue of feed materials Text with EEA relevance
 Type: Regulation
 Subject Matter: agricultural activity;  documentation;  international trade
 Date Published: nan

 30.1.2013 EN Official Journal of the European Union L 29/1 COMMISSION REGULATION (EU) No 68/2013 of 16 January 2013 on the Catalogue of feed materials (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 767/2009 of the European Parliament and of the Council of 13 July 2009 on the placing on the market and use of feed, amending European Parliament and Council Regulation (EC) No 1831/2003 and repealing Council Directive 79/373/EEC, Commission Directive 80/511/EEC, Council Directives 82/471/EEC, 83/228/EEC, 93/74/EEC, 93/113/EC and 96/25/EC and Commission Decision 2004/217/EC (1), and in particular Article 26(2) and (3) thereof, Whereas: (1) Commission Regulation (EU) No 575/2011 of 16 June 2011 on the Catalogue of feed materials (2) (the Catalogue) replaced the first version of the Catalogue of feed materials set out in Commission Regulation (EU) No 242/2010 of 19 March 2010 creating the Catalogue of feed materials (3). (2) The appropriate representatives of the European feed business sectors have, in consultation with other parties concerned, in collaboration with the competent national authorities and taking into account relevant experience from opinions issued by the European Food Safety Authority and scientific or technological developments, developed amendments to Regulation (EU) No 575/2011. (3) These amendments concern new entries of treatment processes and feed materials and improvements of existing entries, in particular for oil and fat derivatives. (4) Furthermore, the amendments concern maximum contents of chemical impurities resulting from their manufacturing process or from processing aids to be set according to point 1 of Annex I to Regulation (EC) No 767/2009. Specific rules should apply to former foodstuff e.g. production surplus, misshapen products or food with expired use-by date that had been produced in compliance with EU food law. (5) The conditions set out in Article 26 of Regulation (EC) No 767/2009 are fulfilled. (6) Given the very high number of amendments to be made to Regulation (EU) No 575/2011, it is appropriate, for reasons of coherence, clarity and simplification, to repeal and replace that Regulation. (7) It is appropriate to reduce the administrative burden on the operators by providing a period of time allowing a smooth conversion of labelling to avoid unnecessary disruption to commercial practices. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The Catalogue of feed materials referred to in Article 24 of Regulation (EC) No 767/2009 is established, as set out in the Annex to this Regulation. Article 2 Regulation (EU) No 575/2011 is repealed. References to the repealed Regulation shall be construed as references to this Regulation. Article 3 Feed materials which have been labelled in accordance with Regulation (EU) No 575/2011 before 19 August 2013 may continue to be placed on the market and used until stocks are exhausted. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 229, 1.9.2009, p. 1. (2) OJ L 159, 17.6.2011, p. 25. (3) OJ L 77, 24.3.2010, p. 17. ANNEX CATALOGUE OF FEED MATERIALS PART A General provisions (1) The use of this Catalogue by the feed business operators shall be voluntary. However, the name of a feed material listed in Part C may be used only for a feed material complying with the requirements of the entry concerned. (2) All entries in the list of feed materials in Part C shall comply with the restrictions on the use of feed materials in accordance with the relevant legislation of the Union. Feed business operators using a feed material entered in the Catalogue shall ensure that it complies with Article 4 of Regulation (EC) No 767/2009. (3) Former foodstuffs means foodstuffs, other than catering reflux, which were manufactured for human consumption in full compliance with the EU food law but which are no longer intended for human consumption for practical or logistical reasons or due to problems of manufacturing or packaging defects or other defects and which do not present any health risks when used as feed. The setting of maximum contents as referred to in point 1 of Annex I to Regulation (EC) No 767/2009 shall not be applicable to former foodstuffs and catering reflux. It shall apply when further processed as feed. (4) In accordance with good practice as referred to in Article 4 of Regulation (EC) No 183/2005 of the European Parliament and of the Council (1), feed materials shall be free from chemical impurities resulting from their manufacturing process and from processing aids, unless a specific maximum content is fixed in the Catalogue. Substances prohibited for use in feed shall not be present and for those substances such maximum contents shall not be fixed. In the interest of transparency, feed materials with tolerated residues are complemented with relevant information provided by feed business operators in the context of usual commercial transactions. (5) In accordance with good practice as referred to in Article 4 of Regulation (EC) No 183/2005, application of the ALARA (2) principle and without prejudice to the application of Regulation (EC) No 183/2005, Directive 2002/32/EC of the European Parliament and of the Council of 7 May 2002 on undesirable substances in animal feed (3), Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (4) and Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (5), it is appropriate to specify in the Catalogue of feed materials the maximum contents for chemical impurities resulting from the manufacturing process or from processing aids that are present at levels of 0,1 % or above. Maximum contents may also be set in the Catalogue for chemical impurities and processing aids present at levels lower than 0,1 % if deemed suitable for good trading practices. Unless otherwise specified in Part B or C of the present Annex, any maximum content is expressed on a weight/weight basis. (6) The specific maximum contents for chemical impurities and processing aids are set either in the description of the process in Part B, in the description of the feed material in Part C or at the end of a category in Part C. Unless a specific maximum content is set in Part C, any maximum content set in Part B for a given process is applicable to any feed material listed in Part C in so far as the description of the feed material makes reference to this process in its description and in so far as the process at stake meets the description given in Part B. (7) The botanical purity of a feed material shall not be less than 95 %. However, botanical impurities such as residues of other oil seeds or oil fruits derived from a previous manufacturing process shall not exceed 0,5 % for each type of oil seed or fruit. Derogating from these general rules a specific level shall be set in the list of feed materials in Part C. (8) The common name/qualifier of one or more of the processes, as listed in the last column of the glossary of processes in Part B, shall (6) be added to the name of the feed material to indicate that it has undergone the respective process or processes. A feed material whose name is a combination of a name listed in Part C with the common name/qualifier of one or more of the processes listed in Part B shall be considered as included in the Catalogue and its label shall bear the compulsory declarations applicable for this feed material as set out in the last columns of Parts B and C, as applicable. Whenever set out in the last column of Part B, the specific method used for the process shall be specified in the name of the feed material. (9) If the manufacturing process for a feed material differs from the description of the process concerned, as set out in the glossary of processes in Part B, the manufacturing process shall be set out in the description of the feed material concerned. (10) For a number of feed materials, synonyms may be used. Such synonyms are included in square brackets in the column name of the entry for the feed material concerned in the list of feed materials in Part C. (11) In the description of the feed materials in the list of feed materials in Part C, the word product is used instead of the word by-product to reflect the market situation and the language used in practice by feed business operators to highlight the commercial value of feed materials. (12) The botanical name of a plant is only given in the description of the first entry in the list of feed materials in Part C concerning that plant. (13) The underlying principle for the compulsory labelling of analytical constituents of a certain feed material in the Catalogue is, whether a certain product contains high concentrations of a specific constituent, or the manufacturing process has changed the nutritional characteristics of the product. (14) Article 15(g) of Regulation (EC) No 767/2009 in conjunction with point 6 of Annex I to that Regulation lays down labelling requirements as regards the moisture content. Article 16(1)(b) of that Regulation in conjunction with its Annex V lays down labelling requirements as regards other analytical constituents. In addition, point 5 of Annex I to Regulation (EC) No 767/2009 requires the declaration of the level of ash insoluble in hydrochloric acid if it exceeds 2,2 % in general or for certain feed material if it exceeds the level set in the relevant section of Annex V to that Regulation. However, some entries in the list of feed materials in Part C deviate from those rules as follows: (a) compulsory declarations regarding analytical constituents in the list of feed materials in Part C replace the compulsory declarations as set out in the relevant section of Annex V to Regulation (EC) No 767/2009; (b) if the column relating to compulsory declarations in the list of feed materials in Part C is left blank with respect to the analytical constituents that would have to be declared in accordance with the relevant section of Annex V to Regulation (EC) No 767/2009, none of those constituents need be labelled. For ash insoluble in hydrochloric acid, however, where no level is set in the list of feed materials in Part C, the level shall be declared if it exceeds 2,2 %; (c) where one or more specific moisture levels are set in the column compulsory declarations of the list of feed materials in Part C, those levels shall apply instead of the levels in point 6 of Annex I to Regulation (EC) No 767/2009. However, if the moisture content is below 14 % its declaration is not compulsory. Where no specific moisture level is set in that column, point 6 of Annex I to Regulation (EC) No 767/2009 shall apply. (15) A feed business operator, who claims a feed material has more properties than those specified in the column description of the list of feed materials in Part C, or refers to a process listed in Part B that can be assimilated as a claim (e.g. rumen protection), has to comply with Article 13 of Regulation (EC) No 767/2009. Furthermore, feed materials may meet a particular nutritional purpose in accordance with Articles 9 and 10 of Regulation (EC) No 767/2009. PART B Glossary of processes Process Definition Common name/qualifier 1 Air fractionation Separation of particles by means of an air stream Air fractionated 2 Aspiration Process to remove dust, fine particles and other parts with suspended cereal fines from a bulk of grain during transfer by means of an air-flow Aspirated 3 Blanching Process consisting of heat treatment of an organic substance by boiling or steaming in order to denature natural enzymes, soften tissue and remove raw flavouring and followed by immersion in cold water to halt the cooking process Blanched 4 Bleaching Removing naturally occurring colour Bleached 5 Chilling Lowering the temperature below ambient but above freezing point to aid preservation Chilled 6 Chopping Reduction of particle size using one or more knives Chopped 7 Cleaning Removal of objects (contaminants, e.g. stones) or vegetative parts of the plant e.g. unattached particles of straw or husks or weeds Cleaned/sorted 8 Concentration (7) Increase in certain contents by removal of water and/or other constituents Concentrate 9 Condensation Transition of a substance from a gaseous to a liquid phase Condensed 10 Cooking The application of heat to change the physical and chemical characteristics of feed materials Cooked 11 Crushing Reduction of particle size using a crusher Crushed, crushing 12 Crystallisation Purification by the formation of solid crystals from a liquid solution. Impurities in the liquid are usually not incorporated into the lattice structure of the crystal. Crystallised 13 Decortication (8) Complete or partial removal of outer layers from grains, seeds, fruits, nuts and others Decorticated, partially decorticated 14 Dehulling/dehusking Removal of the outer skins of beans, grains and seeds usually by physical means Dehulled or dehusked (9) 15 Depectinising Extraction of pectins from a feed material Depectinised 16 Desiccation Process of extracting moisture Desiccated 17 Desliming Process used to remove the slime layer on the surface Deslimed 18 Desugaring Complete or partial removal of mono- and disaccharides from molasses and other material containing sugar by chemical or physical means Desugared, partially desugared 19 Detoxification Process by which toxic contaminants are destroyed or reduced in concentration Detoxified 20 Distillation Fractionation liquids by boiling and collecting the condensed vapour into a separate container Distilled 21 Drying Dehydration by artificial or natural processes Dried (sun or artificially) 22 Ensiling Storage of feed materials in a silo possibly with the addition of preservatives or by using anaerobic conditions possibly with silage additives Ensiled 23 Evaporation Reducing the water content Evaporated 24 Expansion Thermal process during which the products internal water content, abruptly steamed, leads to the breaking-up of the product Expanded or puffed 25 Expelling Removal of oil/fat by pressing Expeller/cake and oil/fat 26 Extraction Removal either by organic solvent of fat/oil from certain materials or by aqueous solvent of sugar or other water-soluble components Extracted/meal and fat/oil, molasses/pulp and sugar or other water-soluble components 27 Extrusion Thermal process during which the products internal water content, abruptly steamed, leads to the breaking-up of the product combined with special shaping by passing through an orifice Extruded 28 Fermentation Process in which micro-organisms such as bacteria, fungi or yeasts are produced or used to act on materials to promote a change in their chemical composition/properties Fermented 29 Filtration Separation of a mixture of liquid and solid materials by passing the liquid through a porous medium or membrane Filtered 30 Flaking Rolling of moist heat-treated material Flakes 31 Flour milling Reduction of particle size of dry grain and to facilitate separation into constituent fractions (principally flour, bran and middlings) Flour, bran, middlings (10), feed 32 Fractionation Separation of feed material fragments by sieving and/or treated with a stream of air that carries the light shell pieces away Fractionated 33 Fragmentation Process of breaking a feed material into fragments Fragmented 34 Frying Process of cooking feed materials in a oil or fat Fried 35 Gelling Process to form a gel, a solid, jelly-like material that can have properties ranging from soft and weak to hard and tough usually using gelling agents Gelled 36 Granulation Treatment of feed materials to obtain a specific particle size and consistency Granulated 37 Grinding/milling Reducing the particle size of solid feed materials in a dry or wet process Ground or milled 38 Heating Heat treatments carried out under specific conditions Heat treated 39 Hydrogenation Catalytic process aimed at saturating double bonds of oils/fats/fatty acids, carried out at high temperature under hydrogen pressure, in order to obtain partially of or fully saturated triglycerides/fatty acids, or aimed at obtaining polyols by reduction of carbonyl groups of carbohydrates to hydroxyl groups Hydrogenated, partially hydrogenated 40 Hydrolysis Reduction of molecular size by appropriate treatment with water and either heat/pressure, enzymes or acid/alkali Hydrolysed 41 Liquefying Transition from a solid or a gas phase into a liquid Liquefied 42 Maceration Reducing the size of feed materials using mechanical means often in the presence of water or other liquids Macerated 43 Malting Allowing grain to commence germination to activate naturally occurring enzymes that are able to break down starch to fermentable carbohydrates and proteins to amino acids and peptides Malted 44 Melting Transition from a solid to a liquid phase by the application of heat Melted 45 Micronisation Process of reducing the average diameter of a solid materials particles to the micrometer scale Micronised 46 Parboiling Process of soaking in water and subjecting to a heat treatment so that the starch is fully gelatinised, followed by a drying process Par-boiled 47 Pasteurisation Heating to a critical temperature for a specified amount of time to eliminate harmful micro-organisms followed by rapid cooling Pasteurised 48 Peeling Removal of the skin/peel from fruit and vegetables Peeled 49 Pelleting Shaping by compression through a die Pellet, pelleted 50 Rice milling Removing almost all or part of the bran and embryo from husked rice Milled 51 Pregelatinisation Modification of starch to improve significantly its swelling properties in cold water Pregelatinised (11) 52 Pressing (12) Physical removal of liquids like fat, oil, water or juice from solids Expeller/cake (in case of oil-containing materials) Pulp, pomace (in case of fruits, etc.) Pressed pulp (in case of sugar beet) 53 Refining Complete or partial removal of impurities or unwanted components by chemical/physical treatment Refined, partially refined 54 Roasting Heating of feed materials in a dry state to improve digestibility, increase colour and/or reduce naturally occurring anti-nutritive factors Roasted 55 Rolling Reduction of particle size by passing the feed material, e.g. grains, between pairs of rollers Rolled 56 Rumen protection Process which, either by physical treatment with use of heat, pressure, steam and combination of such conditions and/or through the action of e.g. aldehydes, lignosulfonates, sodium hydroxide or organic acids (such as propionic or tannic acid) aims to protect the nutrients from degradation in the rumen Feed materials rumen protected by aldehydes may contain up to 0,12 % of free aldehydes. Rumen protected through the action of [insert as applicable] 57 Sieving/Screening Separation of particles of different sizes by passing feed materials through screen(s) while being shaken or poured Sieved, sifted, screened 58 Skimming Separating the top floating layer of a liquid by mechanical means, e.g. milk fat Skimmed 59 Slicing Cutting feed materials into flat pieces Sliced 60 Soaking/Steeping Moistening and softening of feed materials, usually seeds, to reduce cooking time, aid in seed coat removal, facilitate the uptake of water to activate the germination process or reduce the concentration of naturally occurring anti-nutritive factors Steeped 61 Spray drying Reducing the moisture content of a liquid by creating a spray or mist of the feed material to increase the surface area to weight ratio through which warm air is blown Spray dried 62 Steaming Process using pressurised steam for heating and cooking to increase digestibility Steamed 63 Toasting Heating using dry heat usually applied to oilseeds, e.g. to reduce or remove naturally occurring anti-nutritive factors Toasted 64 Ultra-filtration Filtration of liquids through a membrane permeable only for small molecules Ultra-filtrated 65 Degermination Process of complete or partial removal of germ from crushed cereal grain Degermed, degerminated 66 Infra-red micronisation Thermal process using infra red heat for cooking and roasting cereals, roots, seeds or tubers, or their co-products, usually followed by flaking Infra red micronised 67 Oil/fats and hydrogenated oils/fats splitting Chemical process of hydrolysis of fats/oils. The reaction of fats/oils with water, carried out at high temperatures and pressures, allows obtaining crude fatty acids in the hydrophobic phase and sweet waters (crude glycerol) in the hydrophilic phase. Split PART C List of feed materials 1. Cereal grains and products derived thereof Number Name Description Compulsory declarations 1.1.1 Barley Grains of Hordeum vulgare L. It may be rumen protected 1.1.2 Barley, puffed Product obtained from milled or broken barley by means of a treatment in humid, warm conditions and under pressure Starch 1.1.3 Barley, roasted Product of barley roasting process which is partially roasted with low colour Starch, if > 10 % Crude protein, if > 15 % 1.1.4 Barley flakes Product obtained by steaming or infra red micronising and rolling dehusked barley. It may contain a small proportion of barley husks. It may be rumen protected. Starch 1.1.5 Barley fibre Product of barley starch manufacture. It consists of particles of endosperm and principally of fibre. Crude fibre Crude protein, if > 10 % 1.1.6 Barley hulls Product of ethanol-starch manufacture after dry milling, screening and dehulling of barley grains Crude fibre Crude protein, if > 10 % 1.1.7 Barley middlings Product obtained during the processing of screened, dehusked barley into pearl barley, semolina or flour. It consists principally of particles of endosperm with fine fragments of the outer skins and some grain screenings. Crude fibre Starch 1.1.8 Barley protein Product from barley obtained after starch and bran separation. It consists principally of protein. Crude protein 1.1.9 Barley protein feed Product from barley obtained after starch separation. It consists principally of protein and particles of endosperm. Moisture, if < 45 % or > 60 % If moisture < 45 %:  Crude protein  Starch 1.1.10 Barley solubles Product from barley obtained after wet protein and starch extraction Crude protein 1.1.11 Barley bran Product of flour manufacture, obtained from screened grains of dehusked barley. It consists principally of fragments of the outer skins and of particles of grain from which the greater part of the endosperm has been removed. Crude fibre 1.1.12 Liquid barley starch Secondary starch fraction from the production of starch from barley If moisture < 50 %:  Starch 1.1.13 Malting barley screenings Product from mechanical screening (size fractionation) consisting of undersized barley kernels and fractions of barley kernels separated before the malting process Crude fibre Crude ash if > 2,2 % 1.1.14 Malting barley and malt fines Product consisting of fractions of barley kernels and malt separated during the production of malt Crude fibre 1.1.15 Malting barley husks Product from malting barley cleaning consisting of fractions of husk and fines Crude fibre 1.1.16 Barley distillers solids, wet Product of ethanol manufacture from barley. It contains solid feed fraction from distillation. Moisture, if < 65 % or > 88 % If moisture < 65 %:  Crude protein 1.1.17 Barley distillers solubles, wet Product of ethanol manufacture from barley. It contains soluble feed fraction from distillation. Moisture, if < 45 % or > 70 % If moisture < 45 %  Crude protein 1.1.18 Malt (13) Product from germinated cereals, dried, milled and/or extracted 1.1.19 Malt rootlets (13) Product from malting cereals germination and malt cleaning consisting of rootlets, cereal fines, husks and small broken malted cereal grains. It may be milled. 1.2.1 Maize (14) Grains of Zea mays L. ssp. mays. It may be rumen protected. 1.2.2 Maize flakes Product obtained by steaming or infra red micronising and rolling dehusked maize. It may contain a small proportion of maize husks. Starch 1.2.3 Maize middlings Product of the manufacture of flour or semolina from maize. It consists principally of fragments of the outer skins and of particles of grain from which less of the endosperm has been removed than in maize bran. It may contain some maize germ fragments. Crude fibre Starch 1.2.4 Maize bran Product of the manufacture of flour or semolina from maize. It consists principally of outer skins and some maize germ fragments, with some endosperm particles. Crude fibre 1.2.5 Maize cobs Central core of a maize ear. It comprises unseparated rachis, grain and leaves. Crude fibre Starch 1.2.6 Maize screenings Fraction of maize kernels separated by the screening process at product intake 1.2.7 Maize fibre Product of the manufacture of maize starch. It consists principally of fibre. Moisture, if < 50 % or > 70 % If moisture < 50 %:  Crude fibre 1.2.8 Maize gluten Product of the manufacture of maize starch. It consists principally of gluten obtained during separation of starch. Moisture, if < 70 % or > 90 % If moisture < 70 %:  Crude protein 1.2.9 Maize gluten feed Product obtained during the manufacture of maize starch. It is composed of bran and maize solubles. The product may also include broken maize and residues from the oil extraction of maize germs. Other products derived from starch and from the refining or fermentation of starch products may be added. Moisture, if < 40 % or > 65 % If moisture < 40 %:  Crude protein  Crude fibre  Starch 1.2.10 Maize germ Product of the manufacture of semolina, flour or starch from maize. It consists predominately of maize germ, outer skins and parts of the endosperm. Moisture, if < 40 % or > 60 % If moisture < 40 %:  Crude protein  Crude fat 1.2.11 Maize germ expeller Product of oil manufacture obtained by pressing of processed maize germ to which parts of the endosperm and testa may still adhere Crude protein Crude fat 1.2.12 Maize germ meal Product of oil manufacture, obtained by extraction of processed maize germ Crude protein 1.2.13 Crude maize germ oil Product obtained from maize germ Crude fat 1.2.14 Maize, puffed Product obtained from milled or broken maize by means of a treatment in humid, warm conditions and under pressure Starch 1.2.15 Maize steep liquor Concentrated liquid fraction from the steeping process of corn Moisture, if < 45 % or > 65 % If moisture < 45 %:  Crude protein 1.2.16 Sweet corn silage By-product of the sweet corn processing industry, composed of centre cobs, husks, base of the kernels, chopped and drained or pressed. Generated by chopping the sweet corn cobs, husks and leaves, with presence of sweet corn kernels. Crude fibre 1.2.17 Crushed degerminated (degermed) Maize Product obtained by degermination of crushed maize. It consists principally of endosperm fragments and may contain some maize germ and outer skin particles. Crude fibre Starch 1.3.1 Millet Grains of Panicum miliaceum L. 1.4.1 Oats Grains of Avena sativa L. and other cultivars of oats 1.4.2 Dehulled oats Dehulled grains of oats. It may be steam treated. 1.4.3 Oat flakes Product obtained by steaming or infra red micronising and rolling dehusked oats. It may contain a small proportion of oat husks. Starch 1.4.4 Oat middlings Product obtained during the processing of screened, dehusked oats into oat groats and flour. It consists principally of oat bran and some endosperm. Crude fibre Starch 1.4.5 Oat bran Product of flour manufacture, obtained from screened grains of dehusked oat. It consists principally of fragments of the outer skins and of particles of grain from which the greater part of the endosperm has been removed. Crude fibre 1.4.6 Oat hulls Product obtained during dehulling of oat grains Crude fibre 1.4.7 Oat, puffed Product obtained from milled or broken oat by means of a treatment in humid, warm conditions and under pressure Starch 1.4.8 Oat groats Cleaned oats with the hull removed Crude fibre Starch 1.4.9 Oat flour Product obtained by milling of oat grains Crude fibre Starch 1.4.10 Fodder oat flour Oats product with high content in starch, after decortication Crude fibre 1.4.11 Oat feed Product obtained during the processing of screened, dehusked oats into oat groats and flour. It consists principally of oat bran and some endosperm. Crude Fibre 1.5.1 Quinoa seed, extracted Cleaned whole seed of the quinoa plant (Chenopodium quinoa Willd.) from which the saponin contained in the seeds outer layer has been removed 1.6.1 Broken rice Part of rice kernel of Oryza Sativa L. with a length less than three-quarters of a whole kernel. The rice may have been parboiled. Starch 1.6.2 Milled rice Husked rice from which almost all the bran and embryo have been removed during rice milling. The rice may have been parboiled. Starch 1.6.3 Pre-gelatinised rice Product obtained from milled or broken rice by pre-gelatinisation Starch 1.6.4 Extruded rice Product obtained by extruding rice flour Starch 1.6.5 Rice flakes Product obtained by flaking pre-gelatinised rice kernels or broken kernels Starch 1.6.6 Husked rice Paddy (Oryza Sativa L.) from which the husk only has been removed. It may be parboiled. The processes of husking and handling may result in some loss of bran. Starch Crude fibre 1.6.7 Ground fodder rice Product obtained by grinding fodder rice, consisting either of green, chalky or unripe grains, sifted out during the milling of husked rice, or of normal husked grains which are yellow or spotted Starch 1.6.8 Rice flour Product obtained by grinding milled rice. The rice may have been parboiled. Starch 1.6.9 Husked rice, flour Product obtained by grinding husked rice. The rice may have been parboiled. Starch Crude fibre 1.6.10 Rice bran Product obtained during rice milling, mainly consisting of the outer layers of the kernel (pericarp, seed coat, nucleus, aleurone) with part of the germ. The rice may have been parboiled or extruded. Crude fibre 1.6.11 Rice bran with calcium carbonate Product obtained during rice milling, mainly consisting of the outer layers of the kernel (pericarp, seed coat, nucleus, aleurone) with part of the germ. It may contain up to 23 % of calcium carbonate used as processing aid. The rice may have been parboiled. Crude fibre Calcium carbonate 1.6.12 Defatted rice bran Rice bran resulting from oil extraction. It may be rumen protected Crude fibre 1.6.13 Rice bran oil Oil extracted from stabilised rice bran Crude fat 1.6.14 Rice middlings Product of rice flour and starch production, obtained by dry or wet milling and sieving. It consists principally of starch, protein, fat and fibre. The rice may have been parboiled. May contain up to 0,25 % sodium and up to 0,25 % sulphate. Starch, if > 20 % Crude protein, if > 10 % Crude fat, if > 5 % Crude fibre 1.6.15 Rice middlings with calcium carbonate Product obtained during rice milling, mainly consisting of particles of aleurone layer and endosperm, It may contain up 23 % of calcium carbonate used as processing aid. The rice may have been parboiled. Starch Crude protein Crude fat Crude fibre Calcium carbonate 1.6.17 Rice germ Product obtained during rice milling, mainly consisting of the embryo Crude fat Crude protein 1.6.18 Rice germ expeller Product remaining after rice germ has been crushed to expel the oil Crude protein Crude fat Crude fibre 1.6.20 Rice protein Product of rice starch production, obtained by wet milling sieving, separation, concentration and drying Crude protein 1.6.21 Liquid rice feed Concentrated liquid product of wet milling and sieving rice Starch 1.6.22 Rice, puffed Product obtained by expanding rice kernels or broken kernels Starch 1.6.23 Rice, fermented Product obtained by fermentation of rice Starch 1.6.24 Malformed rice, milled/chalky rice, milled Product obtained during rice milling, mainly consisting of malformed kernel and/or chalky kernel and/or damaged kernel, whole or broken. It may be parboiled. Starch 1.6.25 Immature rice, milled Product obtained during rice milling, mainly consisting of immature and/or chalky kernel Starch 1.7.1 Rye Grains of Secale cereale L. 1.7.2 Rye middlings Product of flour manufacture, obtained from screened rye. It consists principally of particles of endosperm, with fine fragments of the outer skins and some miscellaneous parts of the grain. Starch Crude fibre 1.7.3 Rye feed Product of flour manufacture, obtained from screened rye. It consists principally of fragments of the outer skins, and of particles of grain from which less of the endosperm has been removed than in rye bran. Starch Crude fibre 1.7.4 Rye bran Product of flour manufacture, obtained from screened rye. It consists principally of fragments of the outer skins, and of particles of grain from which most of the endosperm has been removed Starch Crude fibre 1.8.1 Sorghum; [Milo] Grains/seeds of Sorghum bicolor (L.) Moench 1.8.2 Sorghum white Grains of white Sorghum 1.8.3 Sorghum gluten feed Dried product obtained during the separation of sorghum starch. It consists principally of bran and a small quantity of gluten. The product may also include dried residues of maceration water and germs could be added Crude protein 1.9.1 Spelt Grains of spelt Triticum spelta L., Triticum dicoccum Schrank, Triticum monococcum 1.9.2 Spelt bran Product of the manufacture of spelt flour. It consists principally of outer skins and some spelt germ fragments, with some endosperm particles. Crude fibre 1.9.3 Spelt hulls Product obtained during dehulling of spelt grains Crude fibre 1.9.4 Spelt middlings Product obtained during the processing of screened, dehulled spelt into spelt flour. It consists principally of particles of endosperm with fine fragments of the outer skins and some grain screenings. Crude fibre Starch 1.10.1 Triticale Grains of Triticum Ã  Secale cereale L. Hybrid 1.11.1 Wheat Grains of Triticum aestivum L., Triticum durum Desf. and other cultivars of wheat. It may be rumen protected. 1.11.2 Wheat rootlets Product from malting wheat germination and malt cleaning consisting of rootlets, cereal fines, husks and small broken malted wheat grains 1.11.3 Wheat, pre-gelatinised Product obtained from milled or broken wheat by means of a treatment in humid, warm conditions and under pressure Starch 1.11.4 Wheat middlings Product of flour manufacture obtained from screened grains of wheat or dehusked spelt. It consists principally of particles of endosperm with fine fragments of the outer skins and some grain screenings. Crude fibre Starch 1.11.5 Wheat flakes Product obtained by steaming or infra red micronising and rolling dehusked wheat. It may contain a small proportion of wheat husks. It may be rumen protected. Crude fibre Starch 1.11.6 Wheat feed Product of flour or malting manufacture obtained from screened grains of wheat or dehusked spelt. It consists principally of fragments of the outer skins and of particles of grain from which less of the endosperm has been removed than in wheat bran. Crude fibre 1.11.7 Wheat bran (15) Product of flour or malting manufacture obtained from screened grains of wheat or dehusked spelt. It consists principally of fragments of the outer skins and of particles of grain from which the greater part of the endosperm has been removed. Crude fibre 1.11.8 Malted fermented wheat particles Product obtained by a process combining malting and fermentation of wheat and wheat bran. The product is then dried and ground. Starch Crude fibre 1.11.10 Wheat fibre Fibre extracted from wheat processing. It consists principally of fibre. Moisture, if < 60 % or > 80 % If moisture < 60 %:  Crude fibre 1.11.11 Wheat germ Product of flour milling consisting essentially of wheat germ, rolled or otherwise, to which fragments of endosperm and outer skin may still adhere Crude protein Crude fat 1.11.12 Wheat germ, fermented Product of fermentation of wheat germ, with inactivated micro-organisms Crude protein Crude fat 1.11.13 Wheat germ expeller Product of oil manufacture, obtained by pressing of wheat germ (Triticum aestivum L., Triticum durum Desf. and other cultivars of wheat and dehusked spelt (Triticum spelta L., Triticum dicoccum Schrank, Triticum monococcum L.)) to which parts of the endosperm and testa may still adhere Crude protein 1.11.15 Wheat protein Wheat protein extracted during starch or ethanol production, maybe partially hydrolysed Crude protein 1.11.16 Wheat gluten feed Product of the manufacture of wheat starch and gluten. It consists of bran, from which the germ may have been partially removed. Wheat solubles, broken wheat and other products derived from starch and from the refining or fermentation of starch products may be added. Moisture, if < 45 % or > 60 % If moisture < 45 %:  Crude protein  Starch 1.11.18 Vital wheat gluten Wheat protein characterised by a high viscoelasticity as hydrated, with minimum 80 % protein (N Ã  6,25) and maximum 2 % ash on dry substance Crude protein 1.11.19 Liquid wheat starch Product obtained from the production of starch/glucose and gluten from wheat Moisture, if < 65 % or > 85 % If moisture < 65 %:  Starch 1.11.20 Wheat starch containing protein, partially de-sugared Product obtained during the production of wheat starch mainly comprising partially sugared starch, the soluble proteins and other soluble parts of the endosperm Crude protein Starch Total sugar calculated as sucrose 1.11.21 Wheat solubles Product of wheat obtained after wet protein and starch extraction. May be hydrolysed Moisture if < 55 % or > 85 % If moisture < 55 %:  Crude protein 1.11.22 Wheat yeast concentrate Wet by-product that is released after the fermentation of wheat starch for alcohol production Moisture, if < 60 % or > 80 % If moisture < 60 %:  Crude protein 1.11.23 Malting wheat screenings Product from mechanical screening (size fractionation) consisting of undersized wheat kernels and fractions of wheat kernels separated before the malting process Crude fibre 1.11.24 Malting wheat and malt fines Product consisting of fractions of wheat kernels and malt separated during the production of malt Crude fibre 1.11.25 Malting wheat husks Product from malting wheat cleaning consisting of fractions of husk and fines Crude fibre 1.12.2 Grain flour (16) Flour from milling grains Starch Crude fibre 1.12.3 Grain protein concentrate (16) Concentrate and dried product obtained from grain after starch removing through yeast fermentation Crude protein 1.12.4 Cereal grains screenings (16) Products from mechanical screening (size fractionation) consisting of small grains and fractions of grain kernels, which may be germinated, separated before further processing of the grain. The products contain more crude fibre (e.g. hulls) than the unfractionated cereals. Crude fibre 1.12.5 Grain germ (16) Product of flour milling and the manufacture of starch consisting principally of grain germ, rolled or otherwise, to which fragments of endosperm and outer skin may still adhere Crude protein, Crude fat 1.12.6 Grain spent wash syrup (16) Product of grain obtained through the evaporation of the concentrate of the spent wash from the fermentation and distillation of grain used in the production of grain spirit Moisture, if < 45 % or > 70 % If moisture < 45 %:  Crude protein 1.12.7 Moist distillers grains (16) Moist product produced as the solid fraction by centrifuging and/or filtration of the spent wash from fermented and distilled grains used in the production of grain spirit Moisture, if < 65 % or > 88 % If moisture < 65 %:  Crude protein 1.12.8 Concentrated distillers solubles (16) Moist product from production of alcohol by fermentation and distilling a mash of wheat and sugar syrup after previous separation of bran and gluten. They may contain dead cells and/or parts of the fermentation micro-organisms. Moisture, if < 65 % or > 88 % If moisture < 65 %:  Crude protein, if > 10 % 1.12.9 Distillers grains and solubles (16) Product obtained when producing alcohol by fermentation and distilling grain mash of cereals and/or other starchy and sugar containing products. They may contain dead cells and/or parts of the fermentation micro-organisms. May contain 2 % sulphate. It may be rumen protected. Moisture, if < 60 % or > 80 % If moisture < 60 %:  Crude protein 1.12.10 Distillers dried grains Product of alcohol distilling obtained by drying solid residues of fermented grains. It may be rumen protected. Crude protein 1.12.11 Distillers dark grains (16) ; [Distillers dried grains and solubles] (16) Product of alcohol distilling obtained by drying solid residues of fermented grains to which pot ale syrup or evaporated spent wash has been added. It may be rumen protected. Crude protein 1.12.12 Brewers grains (16) Product of brewing composed by residues of malted and unmalted cereals and other starchy products, which may contain hop materials. Typically marketed in a moist condition but may also be sold in a dried form. May contain up to 0,3 % dimethyl polysiloxane, may contain up to 1,5 % enzymes, may contain up to 1,8 % bentonite Moisture, if < 65 % or > 88 % If moisture < 65 %:  Crude protein 1.12.13 Draff (16) Solid product of cereal whisky production. It consists of the residues from hot water extraction of malted cereal. Typically marketed in the moist form after the extract has been removed by gravity Moisture, if < 65 % or > 88 % If moisture < 65 %:  Crude protein 1.12.14 Mash filter grains Solid product obtained through the production of beer, malt extract and whisky spirit. It consists of the residues of hot water extraction of ground malt and possibly other sugar or starch-rich adjuncts. Typically marketed in the moist form after the extract has been removed by pressing. Moisture, if < 65 % or > 88 % If moisture < 65 %:  Crude protein 1.12.15 Pot ale The product remaining in the still from the first (wash) distillation of a malt distillery Crude protein, if > 10 % 1.12.16 Pot ale syrup Product from the first (wash) distillation of a malt distillery produced by evaporating the pot ale remaining in the still Moisture, if < 45 % or > 70 % If moisture < 45 %: Crude protein 2. Oil seeds, oil fruits, and products derived thereof Number Name Description Compulsory declarations 2.1.1 Babassu expeller Product of oil manufacture, obtained by pressing Babassu palm nuts Orbignya varieties Crude protein Crude fat Crude fibre 2.2.1 Camelina seed Seeds of Camelina sativa L. Crantz 2.2.2 Camelina, expeller Product of oil manufacture, obtained by pressing of seeds of Camelina Crude protein Crude fat Crude fibre 2.2.3 Camelina meal Product of oil manufacture, obtained by extraction and appropriate heat treatment of Camelina seed expeller Crude protein 2.3.1 Cocoa husks Teguments of the dried and roasted beans of Theobroma cacao L. Crude fibre 2.3.2 Cocoa hulls Product obtained by processing of cocoa beans Crude fibre Crude protein 2.3.3 Cocoa bean meal, partially decorticated Product of oil manufacture, obtained by extraction of dried and roasted cocoa beans Theobroma cacao L. from which part of the husks has been removed Crude protein Crude fibre 2.4.1 Copra expeller Product of oil manufacture, obtained by pressing the dried kernel (endosperm) and outer husk (tegument) of the seed of the coconut palm Cocos nucifera L. Crude protein Crude fat Crude fibre 2.4.2 Copra, hydrolysed expeller Product of oil manufacture, obtained by pressing and enzymatic hydrolisation of the dried kernel (endosperm) and outer husk (tegument) of the seed of the coconut palm Cocos nucifera L. Crude protein Crude fat Crude fibre 2.4.3 Copra meal Product of oil manufacture, obtained by extraction of the dried kernel (endosperm) and outer husk (tegument) of the seed of the coconut palm Crude protein 2.5.1 Cotton seed Seeds of Gossypium spp. from which the fibres have been removed. It may be rumen protected. 2.5.2 Cotton seed meal, partially decorticated Product of oil manufacture, obtained by extraction of seeds of cotton from which the fibres and part of the husks have been removed. (Maximum crude fibre 22,5 % in the dry matter). It may be rumen protected. Crude protein Crude fibre 2.5.3 Cotton seed expeller Product of oil manufacture, obtained by pressing of seeds of cotton from which the fibres have been removed Crude protein Crude fibre Crude fat 2.6.1 Groundnut expeller, partially decorticated Product of oil manufacture, obtained by pressing of partially decorticated groundnuts Arachis hypogaea L. and other species of Arachis (Maximum crude fibre content 16 % in the dry matter) Crude protein Crude fat Crude fibre 2.6.2 Groundnut meal, partially decorticated Product of oil manufacture, obtained by extraction of partially decorticated groundnut expeller (Maximum crude fibre content 16 % in the dry matter) Crude protein Crude fibre 2.6.3 Groundnut expeller, decorticated Product of oil manufacture, obtained by pressing of decorticated groundnuts Crude protein Crude fat Crude fibre 2.6.4 Groundnut meal, decorticated Product of oil manufacture, obtained by extraction of decorticated groundnut expeller Crude protein Crude fibre 2.7.1 Kapok expeller Product of oil manufacture obtained by pressing of Kapok seeds (Ceiba pentadra L. Gaertn.) Crude protein Crude fibre 2.8.1 Linseed Seeds of linseed Linum usitatissimum L. (Minimum botanical purity 93 %) as whole, flattened or ground linseed. It may be rumen protected. 2.8.2 Linseed expeller Product of oil manufacture, obtained by pressing of linseed. (Minimum botanical purity 93 %) Crude protein Crude fat Crude fibre 2.8.3 Linseed meal Product of oil manufacture, obtained by extraction and appropriate heat treatment of linseed expeller. It may be rumen protected. Crude protein 2.8.4 Linseed expeller feed Product of oil manufacture, obtained by pressing of linseed. (Minimum botanical purity 93 %). May contain up to 1 % used bleaching earth and filter aid (e.g. diatomaceous earth, amorphous silicates and silica, phyllosilicates and cellulosic or wood fibres) and crude lecithins from integrated crushing and refining plants Crude protein Crude fat Crude fibre 2.8.5 Linseed meal feed Product of oil manufacture, obtained by extraction and appropriate heat treatment of linseed expeller. May contain up to 1 % used bleaching earth and filter aid (e.g. diatomaceous earth, amorphous silicates and silica, phyllosilicates and cellulosic or wood fibres) and crude lecithins from integrated crushing and refining plants. It may be rumen protected Crude protein 2.9.1 Mustard bran Product of the manufacture of mustard (Brassica juncea L.). It consists of fragments of the outer skins and particles of grain. Crude fibre 2.9.2 Mustard seed meal Product obtained by the extraction of volatile mustard oil from mustard seeds Crude protein 2.10.1 Niger seed Seeds of the niger plant Guizotia abyssinica (L. F.) Cass 2.10.2 Niger seed expeller Product of oil manufacture, obtained by pressing of seeds of the niger plant (Ash insoluble in HCl: maximum 3,4 %) Crude protein Crude fat Crude fibre 2.11.1 Olive pulp Product of oil manufacture, obtained by extraction of pressed olives Olea europea L. separated as far as possible from parts of the kernel Crude protein Crude fibre Crude fat 2.11.2 Defatted olive meal feed Product of olive oil manufacture, obtained by extraction and appropriate heat treatment of olive pulp expeller separated as far as possible from parts of the kernel. May contain up to 1 % used bleaching earth and filter aid (e.g. diatomaceous earth, amorphous silicates and silica, phyllosilicates and cellulosic or wood fibres) and crude lecithins from integrated crushing and refining plants Crude protein Crude fibre 2.11.3 Defatted olive meal Product of olive oil manufacture, obtained by extraction and appropriate heat treatment of olive pulp expeller separated as far as possible from parts of the kernel Crude protein Crude fibre 2.12.1 Palm kernel expeller Product of oil manufacture, obtained by pressing of palm kernels Elaeis guineensis Jacq., Corozo oleifera (HBK) L. H. Bailey (Elaeis melanococca auct.) from which as much as possible of the hard shell has been removed Crude protein Crude fibre Crude fat 2.12.2 Palm kernel meal Product of oil manufacture, obtained by extraction of palm kernels from which as much as possible of the hard shell has been removed Crude protein Crude fibre 2.13.1 Pumpkin and squash seed Seeds of Cucurbita pepo L. and plants of the genus Cucurbita 2.13.2 Pumpkin and squash seed, expeller Product of oil manufacture, obtained by pressing of seeds of Cucurbita pepo and plants of the genus Cucurbita Crude protein Crude fat 2.14.1 Rape seed (17) Seeds of rape Brassica napus L. ssp. oleifera (Metzg.) Sinsk., of Indian sarson Brassica napus L. var. glauca (Roxb.) O.E. Schulz and of rape Brassica rapa ssp. oleifera (Metzg.) Sinsk. Minimum botanical purity 94 %. It may be rumen protected. 2.14.2 Rape seed, expeller Product of oil manufacture, obtained by pressing of seeds of rape. It may be rumen protected. Crude protein Crude fat Crude fibre 2.14.3 Rape seed meal Product of oil manufacture, obtained by extraction and appropriate heat treatment of rape seed expeller. It may be rumen protected. Crude protein 2.14.4 Rape seed, extruded Product obtained from whole rape by means of a treatment in humid, warm conditions and under pressure increasing starch gelatinisation. It may be rumen protected. Crude protein Crude fat 2.14.5 Rape seed protein concentrate Product of oil manufacture, obtained by separation of protein fraction of rape seed expeller or rape seed Crude protein 2.14.6 Rape seed expeller feed Product of oil manufacture, obtained by pressing of seeds of rape. May contain up to 1 % used bleaching earth and filter aid (e.g. diatomaceous earth, amorphous silicates and silica, phyllosilicates and cellulosic or wood fibres) and crude lecithins from integrated crushing and refining plants. It may be rumen protected. Crude protein Crude fat Crude fibre 2.14.7 Rape seed meal feed Product of oil manufacture, obtained by extraction and appropriate heat treatment of rape seed expeller. May contain up to 1 % used bleaching earth and filter aid (e.g. diatomaceous earth, amorphous silicates and silica, phyllosilicates and cellulosic or wood fibres) and crude lecithins from integrated crushing and refining plants. It may be rumen protected. Crude protein 2.15.1 Safflower seed Seeds of the safflower Carthamus tinctorius L. 2.15.2 Safflower seed meal, partially decorticated Product of oil manufacture, obtained by extraction of partially decorticated seeds of safflower Crude protein Crude fibre 2.15.3 Safflower hulls Product obtained during dehulling of safflower seeds Crude fibre 2.16.1 Sesame seed Seeds of Sesamum indicum L. 2.17.1 Sesame seed, partially dehulled Product of oil manufacture, obtained by removing part of the husks Crude protein Crude fibre 2.17.2 Sesame hulls Product obtained during dehulling of sesame seeds Crude fibre 2.17.3 Sesame seed expeller Product of oil manufacture, obtained by pressing of seeds of the sesame plant (Ash insoluble in HCl: maximum 5 %) Crude protein Crude fibre Crude fat 2.18.1 Toasted soya (beans) Soya beans (Glycine max. L. Merr.) subjected to an appropriate heat treatment. (Urease activity maximum 0,4 mg N/g Ã  min.). It may be rumen protected. 2.18.2 Soya (bean) expeller Product of oil manufacture, obtained by pressing the seed of soya Crude protein Crude fat Crude fibre 2.18.3 Soya (bean) meal Product of oil manufacture, obtained from soya beans after extraction and appropriate heat treatment. (Urease activity maximum 0,4 mg N/g Ã  min.) It may be rumen protected. Crude protein Crude fibre if > 8 % in dry matter 2.18.4 Soya (bean) meal, dehulled Product of oil manufacture, obtained from dehulled soya beans after extraction and appropriate heat treatment. (Urease activity maximum 0,5 mg N/g Ã  min.). It may be rumen protected. Crude protein 2.18.5 Soya (bean) hulls Product obtained during dehulling of soya beans Crude fibre 2.18.6 Soya beans, extruded Product obtained from soya beans by means of a treatment in humid, warm conditions and under pressure increasing starch gelatinisation. It may be rumen protected. Crude protein Crude fat 2.18.7 Soya (bean) protein concentrate Product obtained from dehulled, fat extracted soya beans, after fermentation or a second extraction to reduce the level of nitrogen-free extract Crude protein 2.18.8 Soya bean pulp; [Soya bean paste] Product obtained during extraction of soya beans for food preparation Crude protein 2.18.9 Soya bean molasses Product obtained during the processing of soya bean Crude protein Crude fat 2.18.10 By-product from soybean preparation Products obtained when processing soybeans to obtain soybean food preparations Crude protein 2.18.11 Soya (beans) Soya beans (Glycine max. L. Merr.) Urease activity if > 0,4 mg N/g Ã  min 2.18.12 Soybean, flakes Product obtained by steaming or infra red micronising and rolling dehulled soya beans (Urease activity maximum 0,4 mg N/g Ã  min.) Crude protein 2.18.13 Soya (bean) meal feed Product of oil manufacture, obtained from soya beans after extraction and appropriate heat treatment. (Urease activity maximum 0,4 mg N/g Ã  min.). May contain up to 1 % used bleaching earth and filter aid (e.g. diatomaceous earth, amorphous silicates and silica, phyllosilicates and cellulosic or wood fibres) and crude lecithins from integrated crushing and refining plants. It may be rumen protected. Crude protein Crude fibre if > 8 % in dry matter 2.18.14 Soya (bean) meal feed, dehulled Product of oil manufacture, obtained from dehulled soya beans after extraction and appropriate heat treatment. (Urease activity maximum 0,5 mg N/g Ã  min.). May contain up to 1 % used bleaching earth and filter aid (e.g. diatomaceous earth, amorphous silicates and silica, phyllosilicates and cellulosic or wood fibres) and crude lecithins from integrated crushing and refining plants. It may be rumen protected. Crude protein 2.19.1 Sunflower seed Seeds of the sunflower Helianthus annuus L. It may be rumen protected. 2.19.2 Sunflower seed expeller Product of oil manufacture, obtained by pressing of seeds of the sunflower Crude protein Crude fat Crude fibre 2.19.3 Sunflower seed meal Product of oil manufacture, obtained by extraction and appropriate heat treatment of sunflower seed expeller. It may be rumen protected. Crude protein 2.19.4 Sunflower seed meal, dehulled Product of oil manufacture, obtained by extraction and appropriate heat treatment of expeller of sunflower seeds from which part or all of the husks has been removed. Maximum crude fibre 27,5 % in the dry matter Crude protein Crude fibre 2.19.5 Sunflower seed hulls Product obtained during dehulling of sunflower seeds Crude fibre 2.19.6 Sunflower seed meal feed Product of oil manufacture, obtained by extraction and appropriate heat treatment of sunflower seed expeller. May contain up to 1 % used bleaching earth and filter aid (e.g. diatomaceous earth, amorphous silicates and silica, phyllosilicates and cellulosic or wood fibres) and crude lecithins from integrated crushing and refining plants. It may be rumen protected. Crude protein 2.19.7 Sunflower seed meal feed, dehulled Product of oil manufacture, obtained by extraction and appropriate heat treatment of expeller of sunflower seeds from which part or all of the husks has been removed. May contain up to 1 % used bleaching earth and filter aid (e.g. diatomaceous earth, amorphous silicates and silica, phyllosilicates and cellulosic or wood fibres) and crude lecithins from integrated crushing and refining plants Maximum crude fibre 27,5 % in the dry matter Crude protein Crude fibre 2.20.1 Vegetable oil and fat (18) Oil and fat obtained from plants (excluding castor oil from the ricinus plant), it may be degummed, refined and/or hydrogenated. Moisture, if > 1 % 2.21.1 Crude lecithins Product obtained during degumming of crude oil from oilseeds and oil fruits with water. Citric acid, phosphoric acid or sodium hydroxide may be added during degumming of the crude oil 2.22.1 Hemp seed Controlled hemp seed Cannabis sativa L. with a maximum THC content according to EU legislation 2.22.2 Hemp expeller Product of oil manufacture obtained by pressing of hemp seed Crude protein Crude fibre 2.22.3 Hemp oil Product of oil manufacture, obtained by pressing of hemp plant and seed Crude protein Crude fat Crude fibre 2.23.1 Poppy seed Seeds of Papaver somniferum L. 2.23.2 Poppy meal Product of oil manufacture, obtained by extraction of expeller of poppy seed Crude protein 3. Legume seeds and products derived thereof Number Name Description Compulsory declarations 3.1.1 Beans, toasted Seeds of Phaseolus spp. or Vigna spp. submitted to an appropriate heat treatment. It may be rumen protected. 3.1.2 Bean protein concentrate Product obtained from the separated bean fruit water, when producing starch Crude protein 3.2.1 Carob, dried Dried fruits of the carob tree Ceratonia siliqua L. Crude fibre 3.2.3 Carob pods, dried Product obtained by crushing the dried fruits (pods) of the carob tree and from which the locust beans have been removed Crude fibre 3.2.4 Dried carob pod meal, micronised Product obtained by micronisation of the dried fruits of the carob tree from which the locust beans have been removed Crude fibre Total sugars, calculated as sucrose 3.2.5 Carob germ Germ of the locust bean of the carob tree Crude protein 3.2.6 Carob germ, expeller Product of oil manufacture, obtained by pressing of germ of carob Crude protein 3.2.7 Locust bean (seed) Bean of the carob tree Crude fibre 3.3.1 Chick peas Seeds of Cicer arietinum L. 3.4.1 Ervil Seeds of Ervum ervilia L. 3.5.1 Fenugreek seed Seed of fenugreek (Trigonella foenum-graecum) 3.6.1 Guar meal Product obtained after extraction of the mucilage from seeds of guar bean Cyamopsis tetragonoloba (L.) Taub Crude protein 3.6.2 Guar germs meal Product of mucilage extraction from the germ of seeds of guar bean. Crude protein 3.7.1 Horse beans Seeds of Vicia faba L. ssp. faba var. equina Pers. and var. minuta (Alef.) Mansf. 3.7.2 Horse bean flakes Product obtained by steaming or infra red micronising and rolling dehusked horse beans. Starch Crude protein 3.7.3 Film horse beans; [Faba bean hulls] Product obtained during dehulling horse bean seeds, consisting mainly of external envelopes. Crude fibre Crude protein 3.7.4 Horse beans, dehulled Product obtained during dehulling horse bean seeds, consisting mainly of bean kernels from horse beans. Crude protein Crude fibre 3.7.5 Horse bean protein Product obtained by grinding and air fractionation of horse beans. Crude protein 3.8.1 Lentils Seeds of Lens culinaris a.o. Medik. 3.8.2 Lentil hulls Product obtained during dehulling process of lentil seeds. Crude fibre 3.9.1 Sweet lupins Seeds of Lupinus spp. low in bitter seed content. 3.9.2 Sweet lupins, dehulled Dehulled lupin seeds. Crude protein 3.9.3 Film lupins; [lupin hulls] Product obtained during dehulling of lupin seeds, consisting mainly of external envelopes. Crude protein Crude fibre 3.9.4 Lupin pulp Product obtained after extraction of components of lupin. Crude fibre 3.9.5 Lupin middlings Product obtained during the manufacture of lupin flour from lupin. It consists principally of particles of cotyledon, and to a lesser extent, of skins. Crude protein Crude fibre 3.9.6 Lupin protein Product obtained from the separated lupin fruit water when producing starch, or after grinding and air fractionation. Crude protein 3.9.7 Lupin protein meal Product of lupin processing to produce a high protein meal. Crude protein 3.10.1 Mung beans Beans of Vigna radiata L. 3.11.1 Peas Seeds of Pisum spp. It may be rumen protected. 3.11.2 Pea bran Product obtained during the manufacture of pea meal. It is composed mainly of skins removed during the skinning and cleaning of peas. Crude fibre 3.11.3 Pea flakes Product obtained by steaming or infra red micronising and rolling dehulled seeds of peas. Starch 3.11.4 Pea flour Product obtained during the grinding of peas. Crude protein 3.11.5 Pea hulls Product obtained during the manufacture of pea meal from peas. It is mainly composed of skins removed during the skinning and cleaning and, to a lesser extent, of endosperm. Crude fibre 3.11.6 Peas, dehulled Dehulled pea seeds. Crude protein Crude fibre 3.11.7 Pea middlings Product obtained during the manufacture of pea flour. It consists principally of particles of cotyledon, and to a lesser extent, of skins. Crude protein Crude fibre 3.11.8 Pea screenings Product from the mechanical screening consisting of fractions of pea kernels separated before further processing. Crude fibre 3.11.9 Pea protein Product obtained from the separated pea fruit water when producing starch, or after grinding and air fractionation, maybe partially hydrolysed. Crude protein 3.11.10 Pea pulp Product obtained from starch and protein wet extraction from peas. It is mainly composed of internal fibre and starch. Moisture if < 70 % or > 85 % Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 3.11.11 Pea solubles Product obtained from starch and protein wet extraction from peas. It is mainly composed of soluble proteins and oligosaccharides. Moisture if < 60 % or > 85 % Total sugars Crude protein 3.11.12 Pea fibre Product obtained by extraction after grinding and sieving of the dehulled pea. Crude fibre 3.12.1 Vetches Seeds of Vicia sativa L. var sativa and other varieties. 3.13.1 Chickling vetch Seeds of Lathyrus sativus L. submitted to an appropriate heat treatment. Method of heat treatment 3.14.1 Monantha vetch Seeds of Vicia monanthos Desf. 4. Tubers, roots, and products derived thereof Number Name Description Compulsory declarations 4.1.1 Sugar beet Root of Beta vulgaris L. ssp. vulgaris var. altissima Doell. 4.1.2 Sugar beet tops and tails Fresh product of the manufacture of sugar consisting mainly of cleaned pieces of sugar beet with or without parts of beet leaves. Ash insoluble in HCl, if > 5 % of dry matter Moisture if < 50 % 4.1.3 (Beet) sugar; [sucrose] Sugar extracted from sugar beets using water. Sucrose 4.1.4 (Sugar) beet molasses Syrupy product obtained during the manufacture or refining of sugar from sugar beets. May contain up to 0,5 % antifoaming agents. May contain up to 0,5 % antiscaling agents. May contain up to 2 % sulphate. May contain up to 0,25 % sulphite. Total sugars, calculated as sucrose Moisture, if > 28 % 4.1.5 (Sugar) beet molasses, partially desugared and/or debetainised Product obtained after further extraction using water of sucrose and/or betaine from sugar beet molasses. May contain up to 2 % sulphate. May contain up to 0,25 % sulphite. Total sugars, calculated as sucrose Moisture, if > 28 % 4.1.6 Isomaltulose molasses Non-crystallised fraction from the manufacture of isomaltulose by enzymatic conversion of sucrose from sugar beets. Moisture if > 40 % 4.1.7 Wet (sugar) beet pulp Product of the manufacture of sugar consisting of slices of sugar beet that have had sugar extracted with water. Minimum moisture content: 82 %. Sugar content is low and declines towards zero due to (lactic acid) fermentation. Ash insoluble in HCl, if > 5 % of dry matter Moisture, if < 82 % or > 92 % 4.1.8 Pressed (sugar) beet pulp Product of the manufacture of sugar consisting of slices of sugar beet that have had sugar extracted with water and have been mechanically pressed. Maximum moisture content: 82 %. Sugar content is low and declines towards zero due to (lactic acid) fermentation. May contain up to 1 % sulphate. Ash insoluble in HCl, if > 5 % of dry matter Moisture if < 65 % or > 82 % 4.1.9 Pressed (sugar) beet pulp, molassed Product of the manufacture of sugar consisting of slices of sugar beet that have had sugar extracted with water, have been mechanically pressed, and with molasses added. Maximum moisture content: 82 %. Sugar content declines due to (lactic acid) fermentation. May contain up to 1 % sulphate. Ash insoluble in HCl, if > 5 % of dry matter Moisture if < 65 % or > 82 % 4.1.10 Dried (sugar) beet pulp Product of the manufacture of sugar consisting of slices of sugar beet that have had sugar extracted with water, mechanically pressed and dried. May contain up to 2 % sulphate. Ash insoluble in HCl, if > 3,5 % of dry matter Total sugars, calculated as sucrose, if > 10,5 % 4.1.11 Dried (sugar) beet pulp, molassed Product of the manufacture of sugar consisting of slices of sugar beet that have had sugar extracted with water, mechanically pressed, and dried, with molasses added. May contain up to 0,5 % antifoaming agents. May contain up to 2 % sulphate. Ash insoluble in HCl, if > 3,5 % of dry matter Total sugars, calculated as sucrose 4.1.12 Sugar syrup Product obtained by processing of sugar and/or molasses. May contain up to 0,5 % sulphate. May contain up to 0,25 % sulphite. Total sugars, calculated as sucrose Moisture, if > 35 % 4.1.13 (Sugar) beet pieces, boiled Product of the manufacture of edible syrup from sugar beet, which may be pressed or dried. If dried ash insoluble in HCl, if > 3,5 % of dry matter If pressed ash insoluble in HCl, if > 5 % of dry matter Moisture, if < 50 % 4.1.14 Fructo-oligosaccharides Product obtained from sugar from sugar beet through an enzymatic process. Moisture if > 28 % 4.2.1 Beetroot juice Juice from pressing of red beet (Beta vulgaris convar. crassa var. conditiva) with subsequent concentration and pasteurisation, maintaining the typical vegetable-like taste and flavour. Moisture if < 50 % or > 60 % Ash insoluble in HCl, if > 3,5 % of dry matter 4.3.1 Carrots Root of the yellow or red carrot Daucus carota L. 4.3.2 Carrot peelings, steamed Moist product from the carrot processing industry consisting of the peelings removed from the carrot root by steam treatment to which auxiliary flows of gelatinous carrot starch may be added. Maximum moisture content: 97 %. Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter Moisture, if < 87 % or > 97 % 4.3.3 Carrot scrapings Moist product which is released via mechanical separation in the processing of carrots and which mostly consists of dried carrots and carrot remnants. The product may have been subject to heat treatment. Maximum moisture content: 97 %. Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter Moisture, if < 87 % or > 97 % 4.3.4 Carrot flakes Product obtained by flaking roots of the yellow or red carrot, which are subsequently dried. 4.3.5 Carrot, dried Root of the yellow or red carrot regardless of their presentation, which are subsequently dried. Crude fibre 4.3.6 Carrot feed, dried Product constituted of internal pulp and outer skins that are dried. Crude fibre 4.4.1 Chicory roots Roots of Cichorium intybus L. 4.4.2 Chicory tops and tails Fresh product from chicory processing. It consists predominantly of cleaned pieces of chicory and parts of leaves. Ash insoluble in HCl, if > 3,5 % of dry matter Moisture if < 50 % 4.4.3 Chicory seed Seed of Cichorium intybus L. 4.4.4 Pressed chicory pulp Product of the manufacture of inulin from roots of Cichorium intybus L. consisting of extracted and mechanically pressed slices of chicory. The (soluble) chicory carbohydrates and water have been partly removed. May contain up to 1 % sulphate, and may contain up to 0,2 % sulphite. Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter Moisture if < 65 % or > 82 % 4.4.5 Dried chicory pulp Product of the manufacture of inulin from roots of Cichorium intybus L. consisting of extracted and mechanically pressed slices of chicory and subsequent drying. The (soluble) chicory carbohydrates have been partly extracted. May contain up to 2 % sulphate, and may contain up to 0,5 % sulphite. Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.4.6 Chicory roots powder Product obtained by chopping, drying and grinding of chicory roots. May contain up to 1 % of anticaking agents. Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.4.7 Chicory molasses Product of chicory processing, obtained during the production of inulin and oligofructose. Chicory molasses consists of organic plant material and minerals. May contain up to 0,5 % antifoaming agents. Crude protein Crude ash Moisture if < 20 % or > 30 % 4.4.8 Chicory vinasses By-product from chicory processing obtained after the separation of inulin and oligofructose and ion exchange eluation. Chicory vinasses consists of organic plant material and minerals. May contain up to 1 % antifoaming agents. Crude protein Crude ash Moisture if < 30 % or > 40 % 4.4.9 Chicory inulin Inulin is a fructan extracted from roots of Cichorium intybus L.; raw chicory inulin may contain up to 1 % sulphate and may contain up to 0,5 % sulphite. 4.4.10 Oligofructose syrup Product obtained by partial hydrolysis of inulin from Cichorium intybus L.; raw oligofructose syrup may contain up to 1 % sulphate and may contain up to 0,5 % sulphite. Moisture if < 20 % or > 30 % 4.4.11 Oligofructose, dried Product obtained by partial hydrolysis of inulin from Cichorium intybus L. and subsequent drying. 4.5.1 Garlic, dried White to yellow powder of pure, ground garlic, Allium sativum L. 4.6.1 Manioc; [tapioca]; [cassava] Roots of Manihot esculenta Crantz, regardless of their presentation. Moisture if < 60 % or > 70 % 4.6.2 Manioc, dried Roots of Manioc, regardless of their presentation, which are subsequently dried. Starch Ash insoluble in HCl, if > 3,5 % of dry matter 4.7.1 Onion pulp Moist product which is released during the processing of onions (genus Allium) and consists of both skins and whole onions. If from the production process for onion oil, then it mostly consists of cooked remains of onions. Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.7.2 Onions, fried Skinned and crumbed onion pieces which are then fried. Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter Crude fat 4.7.3 Onions solubles Dry product which is released during the processing of fresh onions. It is obtained by alcoholic and/or water extraction, the water or alcoholic fraction is separated and spray dried. It consists mainly in carbohydrates. Crude fibre 4.8.1 Potatoes Tubers of Solanum tuberosum L. Moisture if < 72 % or > 88 % 4.8.2 Potatoes, peeled Potatoes from which the skin is removed using steam treatment. Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.8.3 Potato peelings, steamed Moist product from the potato processing industry consisting of the peelings removed by steam treatment from the potato tuber to which auxiliary flows of gelatinous potato starch may be added. It may be mashed. Moisture if < 82 % or > 93 % Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.8.4 Potato cuttings, raw Product released from potatoes during the preparation of potato products for human consumption, which may have been peeled. Moisture if < 72 % or > 88 % Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.8.5 Potato scrapings Product which is released via mechanical separation in the processing of potatoes and which mostly consists of dried potatoes and potato remnants. The product may have been subject to heat treatment. Moisture if < 82 % or > 93 % Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.8.6 Potato, mashed Blanched or boiled and then mashed potato product. Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.8.7 Potato flakes Product obtained by rotary drying of washed, peeled or unpeeled steamed potatoes. Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.8.8 Potato pulp Product of the manufacture of potato starch consisting of extracted ground potatoes. Moisture, if < 77 % or > 88 % 4.8.9 Potato pulp, dried Dried product of the manufacture of potato starch consisting of extracted ground potatoes. 4.8.10 Potato protein Product of starch manufacture composed mainly of protein substances obtained after the separation of starch. Crude protein 4.8.11 Potato protein, hydrolysed Protein obtained by a controlled enzymatic hydrolysis of potato proteins. Crude protein 4.8.12 Potato protein, fermented Product obtained by fermentation of potato protein and subsequent spray drying. Crude protein 4.8.13 Potato protein fermented, liquid Liquid product obtained by fermentation of potato protein. Crude protein 4.8.14 Potato juice, concentrated Concentrated product of the manufacture of potato starch, consisting of the remaining substance after the partial removal of fibre, proteins and starch from the whole potato pulp and evaporation of part of the water. Moisture if < 50 % or > 60 % If moisture < 50 %:  Crude protein  Crude ash 4.8.15 Potato granules Dried potatoes (potatoes after washing, peeling, size reduction  cutting, flaking, etc. and water content removal). 4.9.1 Sweet potato Tubers of Ipomoea batatas L. regardless of their presentation. Moisture if < 57 % or > 78 % 4.10.1 Jerusalem artichoke; [Topinambur] Tubers of Helianthus tuberosus L. regardless of their presentation. Moisture if < 75 % or > 80 % 5. Other seeds and fruits, and products derived thereof Number Name Description Compulsory declarations 5.1.1 Acorn Whole fruits of the pendunculate oak Quercus robur L., the sessile oak Quercus petraea (Matt.) Liebl., the cork oak of Quercus suber L., or other species of oak. 5.1.2 Acorn, dehulled Product obtained during dehulling of acorn. Crude protein Crude fibre 5.2.1 Almond Whole or broken fruit Prunus dulcis, with or without hulls. 5.2.2 Almond hulls Almond hulls obtained from dehusked almond seeds by physical separation from the kernels and ground. Crude fibre 5.2.3 Almond kernel expeller Product of oil manufacture obtained by pressing of almond kernels. Crude protein Crude fibre 5.3.1 Anise seed Seeds of Pimpinella anisum. 5.4.1 Apple pulp, dried; [apple pomace, dried] Product obtained from the production of juice of Malus domestica or cider production. It consists principally of internal pulp and outer skins that are dried. It may have been depectinised. Crude fibre 5.4.2 Apple pulp, pressed; [apple pomace, pressed] Moist product obtained from the production of apple juice or cider production. It consists principally of internal pulp and outer skins that are pressed. It may have been depectinised. Crude fibre 5.4.3 Apple molasses Product obtained after producing pectin from apple pulp. It may have been depectinised. Crude protein Crude fibre Crude oils and fats, if > 10 % 5.5.1 Sugar beet seed Seeds of sugar beet. 5.6.1 Buckwheat Seeds of Fagopyrum esculentum. 5.6.2 Buckwheat hulls and bran Product obtained during the milling of buckwheat grains. Crude fibre 5.6.3 Buckwheat middlings Product of flour manufacture, obtained from screened buckwheat. It consists principally of particles of endosperm, with fine fragments of the outer and some miscellaneous parts of the grain. It must contain no more than 10 % crude fibre. Crude fibre Starch 5.7.1 Red cabbage seed Seeds of Brassica oleracea var. capitata f. Rubra. 5.8.1 Canary grass seed Seeds of Phalaris canariensis. 5.9.1 Caraway seed Seeds from Carum carvi L. 5.12.1 Broken chestnuts Product of the production of chestnut flour, consisting mainly of particles of endosperm, with fine fragments of envelopes and a few remnants of chestnut (Castanea spp.). Crude protein Crude fibre 5.13.1 Citrus pulp Product obtained by pressing citrus fruits Citrus (L.) spp. or during the production of citrus juice. It may have been depectinised. Crude fibre 5.13.2 Citrus pulp, dried Product obtained by pressing citrus fruits or during the production of citrus juice, which is subsequently dried. It may have been depectinised. Crude fibre 5.14.1 Red clover seed Seeds of Trifolium pratense L. 5.14.2 White clover seed Seeds of Trifolium repens L. 5.15.1 Coffee skins Product obtained from dehusked seeds of the Coffea plant. Crude fibre 5.16.1 Cornflower seed Seeds of Centaurea cyanus L. 5.17.1 Cucumber seed Seeds of Cucumis sativus L. 5.18.1 Cypress seed Seeds of Cupressus L. 5.19.1 Date fruit Fruits of Phoenix dactylifera L. It may be dried. 5.19.2 Date seed Whole seeds of the date plant. Crude fibre 5.20.1 Fennel seed Seeds of Foeniculum vulgare Mill. 5.21.1 Fig fruit Fruits of Ficus carica L. It may be dried. 5.22.1 Fruit kernels (19) Product consisting of the inner, edible seeds of a nut or fruit stone. 5.22.2 Fruit pulp (19) Product obtained during the production of fruit juice and fruit puree. It may have been depectinised. Crude fibre 5.22.3 Fruit pulp, dried (19) Product obtained during the production of fruit juice and fruit puree which is subsequently dried. It may have been depectinised. Crude fibre 5.23.1 Garden cress Seeds from Lepidium sativum L. Crude fibre 5.24.1 Graminaceous seeds Seeds from graminoids of the families Poaceae, Cyperaceae and Juncaceae. 5.25.1 Grape pips Pips from vitis L. separated from grape pulp, from which the oil has not been removed. Crude fat Crude fibre 5.25.2 Grape pips meal Product obtained during the extraction of oil from grape pips. Crude fibre 5.25.3 Grape pulp [grape marc] Grape pulp dried rapidly after the extraction of alcohol from which as much as possible of the stalks and pips have been removed. Crude fibre 5.25.4 Grape pips soluble Product obtained from grape pips after producing grape juice. It principally contains carbohydrates. It may be concentrated. Crude fibre 5.26.1 Hazelnut Whole or broken fruit of Corylus (L.) spp., with or without hulls. 5.26.2 Hazelnut expeller Product of oil manufacture obtained by pressing of hazelnut kernels. Crude protein Crude fibre 5.27.1 Pectin Pectin is obtained by aqueous extraction (of natural strains) of appropriate plant material, usually citrus fruits or apples. No organic precipitant shall be used other than methanol, ethanol and propane-2-ol. May contain up to 1 % methanol, ethanol and propane-2-ol singly or in combination, on an anhydrous basis. Pectin consists mainly of the partial methyl esters of polygalacturonic acid and their ammonium, sodium, potassium and calcium salts. 5.28.1 Perilla seed Seeds of Perilla frutescens L. and its milling products. 5.29.1 Pine nut Seeds from Pinus (L.) spp. 5.30.1 Pistachio Fruit of Pistacia vera L. 5.31.1 Plantago seed Seeds of Plantago (L.) spp. 5.32.1 Radish seed Seeds of Raphanus sativus L. 5.33.1 Spinach seed Seeds of Spinacia oleracea L. 5.34.1 Thistle seed Seeds from Carduus marianus L. 5.35.1 Tomato pulp [tomato pomace] Product obtained by pressing tomatoes Solanum lycopersicum L. during the production of tomato juice. It consists principally of tomato peel and seeds. Crude fibre 5.36.1 Yarrow seed Seeds of Achillea millefolium L. 5.37.1 Apricot kernel expeller Product of oil manufacture obtained by pressing of apricot kernels (Prunus armeniaca L.). It may contain hydrocyanic acid. Crude protein Crude fibre 5.38.1 Black cumin expeller Product of oil manufacture obtained by pressing of black cumin seeds (Bunium persicum L.). Crude protein Crude fibre 5.39.1 Borrage seed expeller Product of oil manufacture obtained by pressing of borrage seeds (Borago officinalis L.). Crude protein Crude fibre 5.40.1 Evening primrose expeller Product of oil manufacture obtained by pressing of evening primrose seeds (Oenothera L.). Crude protein Crude fibre 5.41.1 Pomegranate expeller Product of oil manufacture obtained by pressing of pomegranate seeds (Punica granatum L.). Crude protein Crude fibre 5.42.1 Walnut kernel expeller Product of oil manufacture obtained by pressing of walnut kernels (Juglans regia L.). Crude protein Crude fibre 6. Forages and roughage, and products derived thereof Number Name Description Compulsory declarations 6.1.1 Beet leaves Leaves of Beta spp. 6.2.1 Cereal plants (20) Whole plants of cereal species or parts thereof. It may be dried, fresh or ensiled. 6.3.1 Cereals straw (20) Straw of cereals. 6.3.2 Cereal straw, treated (20) (21) Product obtained by an appropriate treatment of cereal straw. Sodium, if treated with NaOH 6.4.1 Clover meal Product obtained by drying and milling clover Trifolium spp. It may contain up to 20 % lucerne (Medicago sativa L. and Medicago var. Martyn) or other forage crops dried and milled at the same time as the clover. Crude protein Crude fibre Ash insoluble, in HCI, if > 3,5 % of dry matter 6.5.1 Forage meal (22) ; [Grass meal] (22) ; [Green meal] (22) Product obtained by drying and milling and in some cases compacting forage plants. Crude protein Crude fibre Ash insoluble, in HCI, if > 3,5 % of dry matter 6.6.1 Grass, field dried, [Hay] Species of any grass, field dried. Ash insoluble, in HCI, if > 3,5 % of dry matter 6.6.2 Grass, high temperature dried Product obtained from grass (any variety) that has been artificially dehydrated (in any form). Crude protein Fibre Ash insoluble, in HCI, if > 3,5 % of dry matter 6.6.3 Grass, herbs, legume plants, [green forage] Fresh, ensiled or dried arable crops consisting of grass, legumes or herbs, commonly described as silage, haylage, hay or green forage. Ash insoluble, in HCI, if > 3,5 % of dry matter 6.7.1 Hemp flour Flour ground from dried leaves from Cannabis sativa L. Crude protein 6.7.2 Hemp fibre Product obtained during the processing of hemp, green coloured, dried, fibrous. 6.8.1 Horse bean straw Straw of horse bean. 6.9.1 Linseed straw Straw of linseed (Linum usitatissimum L.). 6.10.1 Lucerne; [alfalfa] Medicago sativa L. and Medicago var. Martyn plants or parts thereof. Ash insoluble, in HCI, if > 3,5 % of dry matter 6.10.2 Lucerne field dried; [alfalfa field dried] Lucerne, field dried. Ash insoluble, in HCI, if > 3,5 % of dry matter 6.10.3 Lucerne, high temperature dried; [alfalfa, high temperature dried] Lucerne artificially dehydrated, in any form. Crude protein Crude fibre Ash insoluble, in HCI, if > 3,5 % of dry matter 6.10.4 Lucerne, extruded; [alfalfa, extruded] Alfalfa pellets that have been extruded. 6.10.5 Lucerne meal (23); [alfalfa meal] (23) Product obtained by drying and milling Lucerne. It may contain up to 20 % clover or other forage crop dried and milled at the same time as the lucerne. Crude protein Crude fibre Ash insoluble, in HCI, if > 3,5 % of dry matter 6.10.6 Lucerne pomace; [alfalfa pomace] Dried product obtained by pressing of the juice from lucerne. Crude protein Crude fibre 6.10.7 Lucerne protein concentrate; [alfalfa protein concentrate] Product obtained by artificially drying fractions of lucerne press juice, which have been separated by centrifugation and heat treated to precipitate the proteins. Crude protein Carotene 6.10.8 Lucerne solubles Product obtained after the extraction of proteins from lucerne juice, it may be dried Crude protein 6.11.1 Maize silage Ensiled plants or parts thereof of Zea mays L. ssp. mays. 6.12.1 Pea Straw Straw of Pisum spp. 7. Other plants, algae and products derived thereof Number Name Description Compulsory declarations 7.1.1 Algae (24) Algae, live or processed, including fresh, chilled or frozen algae. May contain up to 0,1 % of antifoaming agents. Crude protein Crude fat Crude ash 7.1.2 Dried algae (24) Product obtained by drying algae. This product may have been washed to reduce the iodine content. May contain up to 0,1 % of antifoaming agents. Crude protein Crude fat Crude ash 7.1.3 Algae meal (24) Product of algae oil manufacture, obtained by extraction of algae. May contain up to 0,1 % of antifoaming agents. Crude protein Crude fat Crude ash 7.1.4 Algal oil (24) Product of the oil manufacture from algae obtained by extraction. May contain up to 0,1 % of antifoaming agents. Crude fat Moisture if > 1 % 7.1.5 Algae extract (24) ; [algae fraction] (24) Watery or alcoholic extract of algae that principally contains carbohydrates. May contain up to 0,1 % of antifoaming agents. 7.2.6 Seaweed meal Product obtained by drying and crushing macro-algae, in particular brown seaweed. This product may have been washed to reduce the iodine content. May contain up to 0,1 % of antifoaming agents. Crude ash 7.3.1 Barks (25) Cleaned and dried barks of trees or bushes. Crude fibre 7.4.1 Blossoms (25) , dried All parts of dried blossoms of consumable plants and their fractions. Crude fibre 7.5.1 Broccoli, dried Product obtained by drying the plant Brassica oleracea L. after washing, size reduction (cutting, flaking, etc.) and water content removal. 7.6.1 (Sugar) cane molasses Syrupy product obtained during the manufacture or refining of sugar from Saccharum L. May contain up to 0,5 % antifoaming agents. May contain up to 0,5 % antiscaling agents. May contain up to 3,5 % sulphate. May contain up to 0,25 % sulphite. Total sugars calculated as sucrose Moisture, if > 30 % 7.6.2 (Sugar) cane Molasses, partially desugared Product obtained after further extraction using water of sucrose from sugar cane molasses. Total sugars calculated as sucrose Moisture, if > 28 % 7.6.3 (Cane) sugar [sucrose] Sugar extracted from sugar canes using water. Sucrose 7.6.4 Cane bagasse Product obtained during extraction using water of sugar from sugar canes. It consists mainly of fibres. Crude fibre 7.7.1 Leaves, dried, (25) Dried leaves of consumable plants and their fractions. Crude fibre 7.8.1 Lignocellulose (25) Product obtained by means of mechanical processing of raw natural dried wood and which predominantly consists of lignocellulose. Crude fibre 7.9.1 Liquorice root Root of Glycyrrhiza L. 7.10.1 Mint Product obtained from drying aerial parts of the plants Mentha apicata, Mentha piperita or Mentha viridis (L.), regardless of their presentation. 7.11.1 Spinach, dried Product obtained from drying the plant Spinacia oleracea L., regardless of its presentation. 7.12.1 Mojave yucca Pulverised Yucca schidigera Roezl. Crude fibre 7.13.1 Vegetal carbon; [charcoal] Product obtained by carbonisation of organic vegetal material. Crude fibre 7.14.1 Wood (25) Chemically untreated mature wood or wood fibres. Crude fibre 8. Milk products and products derived thereof Number Name Description Compulsory declarations 8.1.1 Butter and butter products Butter and products obtained by production or processing of butter (e.g. butter serum), unless listed separately. Crude protein Crude fat Lactose Moisture if > 6 % 8.2.1 Buttermilk/buttermilk powder (26) Product obtained by churning butter out of cream or similar processes. Concentration and/or drying may be applied. Where specifically prepared as feed material, may contain:  up to 0,5 % phosphates e.g. polyphosphates (e.g. sodium hexametaphosphate), diphosphates (e.g. tetrasodiumpyrophosphate), used to decrease the viscosity and to stabilise protein during processing;  up to 0,3 % acids e.g. organic acids: citric acid, formic acid, propionic acid, Inorganic acids: sulphuric acid, hydrochloric acid, phosphoric acid, used for pH adjustments in many parts of production processes;  up to 0,5 % akalis e.g. sodium, potassium, calcium, magnesium hydroxides, used for pH adjustments in many parts of production processes;  up to 2 % free-flowing agents e.g. silicium dioxide, penta-sodium-triphosphate, tri-calcium-phosphate, used to improve powder flowing properties;  up to 0,4 % emulsifier lecithin. Crude protein Crude fat Lactose Moisture if > 6 % 8.3.1 Casein Product obtained from skimmed or buttermilk by drying casein precipitated by means of acids or rennet. Crude protein Moisture if > 10 % 8.4.1 Caseinate Product extracted from curd or casein through use of neutralising substances and drying. Crude protein Moisture if > 10 % 8.5.1 Cheese and cheese products Cheese and products made of cheese and of milk based products. Crude protein Crude fat 8.6.1 Colostrum/colostrum powder The fluid secreted by the mammary glands of milk-producing animals up to five days post parturition. Concentration and/or drying may be applied. Crude protein 8.7.1 Dairy by-products Products obtained when producing dairy products (including, but not limited to: former dairy foodstuffs, centrifuge or separator sludge, white water, milk minerals). Where specifically prepared as feed material, may contain:  up to 0,5 % phosphates e.g. polyphosphates (e.g. sodium hexametaphosphate), diphosphates (e.g. tetrasodiumpyrophosphate), used to decrease the viscosity and to stabilise protein during processing;  up to 0,3 % acids e.g. organic acids: citric acid, formic acid, propionic acid, Inorganic acids: sulphuric acid, hydrochloric acid, phosphoric acid, used for pH adjustments in many parts of production processes;  up to 0,5 % akalis e.g. sodium, potassium, calcium, magnesium hydroxides, used for pH adjustments in many parts of production processes;  up to 2 % free-flowing agents e.g. silicium dioxide, penta-sodium-triphosphate, tri-calcium-phosphate, used to improve powder flowing properties;  up to 0,4 % emulsifier lecithin. Moisture Crude protein Crude fat Total sugars 8.8.1 Fermented milk products Products obtained by fermentation of milk (e.g. yoghurt etc.). Crude protein Crude fat 8.9.1 Lactose The sugar separated from milk or whey by purification and drying. Lactose Moisture if > 5 % 8.10.1 Milk/milk powder (26) Normal mammary secretion obtained from one or more milkings. Concentration and/or drying may be applied. Crude protein Crude fat Moisture if > 5 % 8.11.1 Skimmed milk/skimmed milk powder (26) Milk whose fat content has been reduced by separation. Concentration and/or drying may be applied. Crude protein Moisture if > 5 % 8.12.1 Milk fat Product obtained by skimming milk. Crude fat 8.13.1 Milk protein powder Product obtained by drying the protein compounds extracted from milk by chemical or physical treatment. Crude protein Moisture if > 8 % 8.14.1 Condensed and evaporated milk and their products Condensed and evaporated milk and products obtained by production or processing of these products. Crude protein Crude fat Moisture if > 5 % 8.15.1 Milk permeate/Milk permeate powder (26) Product obtained by filtration (ultra, nano or micro) of milk (penetrating through the membrane) and from which lactose may have been partly removed. Reverse osmosis and concentration and/or drying may be applied. Crude ash Crude protein Lactose Moisture if > 8 % 8.16.1 Milk retentate/milk retentate powder (26) Product obtained by filtration (ultra, nano or micro) of milk (withheld by the membrane). Concentration and/or drying may be applied. Crude protein Crude ash Lactose Moisture if > 8 % 8.17.1 Whey/whey powder (26) Product of cheese, quark or casein manufacturing or similar processes. Concentration and/or drying may be applied. Where specifically prepared as feed material, may contain:  up to 0,5 % phosphates e.g. polyphosphates (e.g. sodium hexametaphosphate), diphosphates (e.g. tetrasodiumpyrophosphate), used to decrease the viscosity and to stabilise protein during processing;  up to 0,3 % acids e.g. organic acids: citric acid, formic acid, propionic acid, Inorganic acids: sulphuric acid, hydrochloric acid, phosphoric acid, used for pH adjustments in many parts of production processes;  up to 0,5 % akalis e.g. sodium, potassium, calcium, magnesium hydroxides, used for pH adjustments in many parts of production processes;  up to 2 % free-flowing agents e.g. silicium dioxide, penta-sodium-triphosphate, tri-calcium-phosphate, used to improve powder flowing properties;  up to 0,4 % emulsifier lecithin. Crude protein Lactose Moisture if > 8 % Crude ash 8.18.1 Delactosed whey/delactosed whey powder (26) Whey from which the lactose has been partly removed. Concentration and/or drying may be applied. Where specifically prepared as feed material, may contain:  up to 0,5 % phosphates e.g. polyphosphates (e.g. sodium hexametaphosphate), diphosphates (e.g. tetrasodiumpyrophosphate), used to decrease the viscosity and to stabilise protein during processing;  up to 0,3 % acids e.g. organic acids: citric acid, formic acid, propionic acid, Inorganic acids: sulphuric acid, hydrochloric acid, phosphoric acid, used for pH adjustments in many parts of production processes;  up to 0,5 % akalis e.g. sodium, potassium, calcium, magnesium hydroxides, used for pH adjustments in many parts of production processes;  up to 2 % free-flowing agents e.g. silicium dioxide, penta-sodium-triphosphate, tri-calcium-phosphate, used to improve powder flowing properties;  up to 0,4 % emulsifier lecithin. Crude protein Lactose Moisture if > 8 % Crude ash 8.19.1 Whey protein/whey protein powder (26) Product obtained by drying the whey protein compounds extracted from whey by chemical or physical treatment. Concentration and/or drying may be applied. Where specifically prepared as feed material, may contain:  up to 0,5 % phosphates e.g. polyphosphates (e.g. sodium hexametaphosphate), diphosphates (e.g. tetrasodiumpyrophosphate), used to decrease the viscosity and to stabilise protein during processing;  up to 0,3 % acids e.g. organic acids: citric acid, formic acid, propionic acid, Inorganic acids: sulphuric acid, hydrochloric acid, phosphoric acid, used for pH adjustments in many parts of production processes;  up to 0,5 % akalis e.g. sodium, potassium, calcium, magnesium hydroxides, used for pH adjustments in many parts of production processes;  up to 2 % free-flowing agents e.g. silicium dioxide, penta-sodium-triphosphate, tri-calcium-phosphate, used to improve powder flowing properties;  up to 0,4 % emulsifier lecithin. Crude protein Moisture if > 8 % 8.20.1 Demineralised, delactosed whey/demineralised, delactosed whey powder (26) Whey from which the lactose and minerals have been partly removed. Concentration and/or drying may be applied. Where specifically prepared as feed material, may contain:  up to 0,5 % phosphates e.g. polyphosphates (e.g. sodium hexametaphosphate), diphosphates (e.g. tetrasodiumpyrophosphate), used to decrease the viscosity and to stabilise protein during processing;  up to 0,3 % acids e.g. organic acids: citric acid, formic acid, propionic acid, Inorganic acids: sulphuric acid, hydrochloric acid, phosphoric acid, used for pH adjustments in many parts of production processes;  up to 0,5 % akalis e.g. sodium, potassium, calcium, magnesium hydroxides, used for pH adjustments in many parts of production processes;  up to 2 % free-flowing agents e.g. silicium dioxide, penta-sodium-triphosphate, tri-calcium-phosphate, used to improve powder flowing properties;  up to 0,4 % emulsifier lecithin. Crude protein Lactose Crude ash Moisture if > 8 % 8.21.1 Whey permeate/whey permeate powder (26) Product obtained by filtration (ultra, nano or micro) of whey (penetrating through the membrane) and from which lactose may have been partly removed. Reverse osmosis and concentration and/or drying may be applied. Where specifically prepared as feed material, may contain:  up to 0,5 % phosphates e.g. polyphosphates (e.g. sodium hexametaphosphate), diphosphates (e.g. tetrasodiumpyrophosphate), used to decrease the viscosity and to stabilise protein during processing;  up to 0,3 % acids e.g. organic acids: citric acid, formic acid, propionic acid, Inorganic acids: sulphuric acid, hydrochloric acid, phosphoric acid, used for pH adjustments in many parts of production processes;  up to 0,5 % akalis e.g. sodium, potassium, calcium, magnesium hydroxides, used for pH adjustments in many parts of production processes;  up to 2 % free-flowing agents e.g. silicium dioxide, penta-sodium-triphosphate, tri-calcium-phosphate, used to improve powder flowing properties;  up to 0,4 % emulsifier lecithin. Crude ash Crude protein Lactose Moisture if > 8 % 8.22.1 Whey retentate/whey retentate powder (26) Product obtained by filtration (ultra, nano or micro) of whey (withheld by the membrane). Concentration and/or drying may be applied. Where specifically prepared as feed material, may contain:  up to 0,5 % phosphates e.g. polyphosphates (e.g. sodium hexametaphosphate), diphosphates (e.g. tetrasodiumpyrophosphate), used to decrease the viscosity and to stabilise protein during processing;  up to 0,3 % acids e.g. organic acids: citric acid, formic acid, propionic acid, Inorganic acids: sulphuric acid, hydrochloric acid, phosphoric acid, used for pH adjustments in many parts of production processes;  up to 0,5 % akalis e.g. sodium, potassium, calcium, magnesium hydroxides, used for pH adjustments in many parts of production processes;  up to 2 % free-flowing agents e.g. silicium dioxide, penta-sodium-triphosphate, tri-calcium-phosphate, used to improve powder flowing properties;  up to 0,4 % emulsifier lecithin. Crude protein Crude ash Lactose Moisture if > 8 % 9. Land animal products and products derived thereof Number Name Description Compulsory declarations 9.1.1 Animal by-products (27) Whole or parts of warm-blooded land animals, fresh, frozen, cooked, acid treated or dried. Crude protein Crude fat Moisture if > 8 % 9.2.1 Animal fat (28) Product composed of fat from warm-blooded land animals. If extracted with solvents, may contain up to 0,1 % hexane. Crude fat Moisture if > 1 % 9.3.1 Apiculture by-products Honey, beeswax, royal jelly, propolis, pollen, processed or unprocessed Total sugar calculated as sucrose 9.4.1 Processed animal protein (28) Product obtained by heating, drying and grinding whole or parts of warm-blooded land animals from which the fat may have been partially extracted or physically removed If extracted with solvents, may contain up to 0,1 % hexane. Crude protein Crude fat Crude ash Moisture if > 8 % 9.5.1 Gelatine process derived proteins (28) Dried animal proteins of food quality derived from gelatine production. Crude protein Crude fat Crude ash Moisture if > 8 % 9.6.1 Hydrolysed animal proteins (28) Hydrolysed proteins obtained by heat and/or pressure, chemical, microbiological or enzymatic hydrolysis of animal protein. Crude protein Moisture if > 8 % 9.7.1 Blood meal (28) Product derived from the heat treatment of blood of slaughtered warm-blooded animals. Crude protein Moisture if > 8 % 9.8.1 Blood products (27) Products derived from blood or fractions of blood of slaughtered warm-blooded animals; they include dried/frozen/liquid plasma, dried whole blood, dried/frozen/liquid red cells or fractions thereof and mixtures. Crude protein Moisture if > 8 % 9.9.1 Catering reflux [catering recycling] All waste food containing material of animal origin including used cooking oil originating in restaurants, catering facilities and kitchens, including central kitchens and household kitchens. Crude protein Crude fat Crude ash Moisture if > 8 % 9.10.1 Collagen (28) Protein-based product derived from animal bones, hides, skins and tendons. Crude protein Moisture if > 8 % 9.11.1 Feather meal Product obtained by drying and grinding feathers of slaughtered animals, it may be hydrolysed. Crude protein Moisture if > 8 % 9.12.1 Gelatine (28) Natural, soluble protein, gelling or non-gelling, obtained by the partial hydrolysis of collagen produced from bones, hides and skins, tendons and sinews of animals. Crude protein Moisture if > 8 % 9.13.1 Greaves (28) Product obtained from the manufacture of tallow, lard and other extracted or physically removed fats of animal origin, fresh, frozen or dried. If extracted with solvents, may contain up to 0,1 %hexane. Crude protein Crude fat Crude ash Moisture if > 8 % 9.14.1 Products of animal origin (27) Former foodstuff containing animal products; with or without treatment such as fresh, frozen, dried. Crude protein Crude fat Moisture if > 8 % 9.15.1 Eggs Whole eggs of Gallus gallus L. with or without shells. 9.15.2 Albumen Product obtained from eggs after the separation of shells and yolk, pasteurised and possibly denatured. Crude protein Method of denaturation if applicable 9.15.3 Egg products, dried Products consisting of pasteurised dried eggs, without shells or a mixture of different proportions of dried albumen and dried egg yolk. Crude protein Crude fat Moisture if > 5 % 9.15.4 Egg powder sugared Dried whole or parts of sugared eggs. Crude protein Crude fat Moisture if > 5 % 9.15.5 Egg shells, dried Product obtained from poultry eggs, after the content (yolk and albumen) has been removed. Shells are dried. Crude ash 9.16.1 Terrestrial invertebrates (27) Whole or parts of terrestrial invertebrates, in all their life stages, other than species pathogenic to humans and animals; with or without treatment such as fresh, frozen, dried. 9.17.1 Chondroitin sulphate Product obtained by extraction from tendons, bones and other animal tissues containing cartilage and soft connective tissues. Sodium 10. Fish, other aquatic animals and products derived thereof Number Name Description Compulsory declarations 10.1.1 Aquatic invertebrates (29) Whole or parts of marine or freshwater invertebrates, in all their life stages, other than species pathogenic to humans and animals; with or without treatment such as fresh, frozen, dried. 10.2.1 By-products from aquatic animals (29) Originating from establishments or plants preparing or manufacturing products for human consumption; with or without treatment such as fresh, frozen, dried. Crude protein Crude fat Crude ash 10.3.1 Crustacea meal Product produced by heating, pressing and drying whole or parts of crustacean including wild and farmed shrimp. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 10.4.1 Fish (30) Whole or parts of fish: fresh, frozen, cooked, acid treated or dried. Crude protein Moisture if > 8 % 10.4.2 Fish meal (30) Product obtained by heating, pressing and drying whole or parts of fish and to which fish solubles may have been re-added prior to drying. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 10.4.3 Fish solubles Condensed product obtained during manufacture of fishmeal which has been separated and stabilised by acidification or drying. Crude protein Crude fat Moisture if > 5 % 10.4.4 Fish protein, hydrolysed Product obtained by acid hydrolysis of whole or parts of fish often concentrated by drying. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 10.4.5 Fishbone meal Product obtained by heating, pressing and drying parts of fish. It consists principally of fishbone. Crude ash 10.4.6 Fish oil Oil obtained from fish or parts of fish followed by centrifugation to remove water (may include species specific details e.g. cod liver oil). Crude fat Moisture if > 1 % 10.4.7 Fish oil, hydrogenated Oil obtained from hydrogenation of fish oil Moisture if > 1 % 10.5.1 Krill oil Oil obtained from cooked and pressed marine planktonic krill followed by centrifugation to remove water. Moisture if > 1 % 10.5.2 Krill protein concentrate, hydrolysed Product obtained by the enzymatic hydrolysis of whole or parts of krill often concentrated by drying. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 10.6.1 Marine annelid meal Product produced by heating and drying whole or parts of marine annelids, including Nereis virens.M. Sars. Fat Ash if > 20 % Moisture if > 8 % 10.7.1 Marine zooplankton meal Product produced by heating, pressing and drying marine zooplankton e.g. krill. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 10.7.2 Marine zooplankton oil Oil obtained from cooked and pressed marine zooplankton followed by centrifugation to remove water. Moisture if > 1 % 10.8.1 Mollusc meal Product produced by heating and drying whole or parts of molluscs including squid and bi-valves. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 10.9.1 Squid meal Product produced by heating, pressing and drying whole squid or parts of squid. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 11. Minerals and products derived thereof Number Name Description Compulsory declarations 11.1.1 Calcium carbonate (31); [limestone] Product obtained by grinding sources of calcium carbonate (CaCO3), such as limestone or by precipitation from acid solution. May contain up to 0,25 % propylene glycol. May contain up to 0,1 % grinding aids. Calcium, Ash insoluble in HCl if > 5 % 11.1.2 Calcareous marine shells Product of natural origin, obtained from marine shells, ground or granulated, such as oyster shells or seashells. Calcium, Ash insoluble in HCl if > 5 % 11.1.3 Calcium and magnesium carbonate Natural mixture of calcium carbonate (CaCO3) and magnesium carbonate (MgCO3). May contain up to 0,1 % grinding aids. Calcium, Magnesium, Ash insoluble in HCl if > 5 % 11.1.4 Maerl Product of natural origin obtained from calcareous marine algae, ground or granulated. Calcium, Ash insoluble in HCl if > 5 % 11.1.5 Lithothamn Product of natural origin obtained from calcareous marine algae (Phymatolithon calcareum (Pall.)), ground or granulated. Calcium, Ash insoluble in HCl if > 5 % 11.1.6 Calcium chloride Calcium chloride (CaCl2). May contain up to 0,2 % barium sulphate. Calcium, Ash insoluble in HCl if > 5 % 11.1.7 Calcium hydroxide Calcium hydroxide (Ca(OH)2). May contain up to 0,1 % grinding aids. Calcium, Ash insoluble in HCl if > 5 % 11.1.8 Calcium sulphate anhydrous Calcium sulphate anhydrous (CaSO4) obtained by grinding calcium sulphate anhydrous or dehydration of calcium sulphate dehydrate. Calcium, Ash insoluble in HCl if > 5 % 11.1.9 Calcium sulphate hemihydrate Calcium sulphate hemihydrate (CaSO4 Ã  ½ H2O) obtained by partially dehydrating calcium sulphate dehydrate. Calcium, Ash insoluble in HCl if > 5 % 11.1.10 Calcium sulphate dihydrate Calcium sulphate dihydrate (CaSO4 Ã  2H2O) obtained by grinding calcium sulphate dihydrate or hydration of calcium sulphate hemihydrate. Calcium, Ash insoluble in HCl if > 5 % 11.1.11 Calcium salts of organic acids (32) Calcium salts of edible organic acids with at least 4 carbon atoms. Calcium, Organic acid 11.1.12 Calcium oxide Calcium oxide (CaO) obtained from calcination of naturally occurring limestone. May contain up to 0,1 % grinding aids. Calcium, Ash insoluble in HCl if > 5 % 11.1.13 Calcium gluconate Calcium salt of gluconic acid generally expressed as Ca(C6H11O7)2 and its hydrated forms. Calcium, Ash insoluble in HCl if > 5 % 11.1.15 Calcium sulphate/CARBONATE Product obtained during the manufacturing of sodium carbonate. Calcium, Ash insoluble in HCl if > 5 % 11.1.16 Calcium pidolate L-calcium pidolate (C5H6CaNO3). May contain up to 1,5 % glutamic acid and related substances. Calcium, Ash insoluble in HCl if > 5 % 11.1.17 Calcium carbonate-magnesium oxide Product obtained by heating of natural calcium and magnesium containing substances like dolomite. May contain up to 0,1 % grinding aids. Calcium, magnesium 11.2.1 Magnesium oxide Calcined magnesium oxide (MgO) not less than 70 % MgO. Magnesium, Ash insoluble in HCl if > 15 % 11.2.2 Magnesium sulphate heptahydrate Magnesium sulphate (MgSO4 Ã  7 H2O). Magnesium, Sulphur, Ash insoluble in HCl if > 15 % 11.2.3 Magnesium sulphate monohydrate Magnesium sulphate (MgSO4 Ã  H2O). Magnesium, Sulphur, Ash insoluble in HCl if > 15 % 11.2.4 Magnesium sulphate anhydrous Anhydrous magnesium sulphate (MgSO4). Magnesium, Sulphur, ash insoluble in HCl if > 10 % 11.2.5 Magnesium propionate Magnesium propionate (C6H10MgO4). Magnesium 11.2.6 Magnesium chloride Magnesium chloride (MgCl2) or solution obtained by natural concentration of sea water after deposit of sodium chloride. Magnesium, Chlorine, ash insoluble in HCl if > 10 % 11.2.7 Magnesium carbonate Natural magnesium carbonate (MgCO3). Magnesium, ash insoluble in HCl if > 10 % 11.2.8 Magnesium hydroxide Magnesium hydroxide (Mg(OH)2). Magnesium, ash insoluble in HCl if > 10 % 11.2.9 Magnesium potassium sulphate Magnesium potassium sulphate. Magnesium, Potassium, ash insoluble in HCl if > 10 % 11.2.10 Magnesium salts of organic acids (32) Magnesium salts of edible organic acids with at least 4 carbon atoms. Magnesium, organic acid 11.3.1 Dicalcium phosphate (33); [calcium hydrogen orthophosphate] Calcium monohydrogen phosphate obtained from bones or inorganic sources (CaHPO4 Ã  H2O) Ca/P > 1,2 May contain up to 3 % chloride expressed as NaCl. Calcium, Total phosphorus, P insoluble in 2 % citric acid if > 10 %, Ash insoluble in HCl if > 5 % 11.3.2 Monodicalcium phosphate Product obtained chemically and composed of dicalcium phosphate and monocalcium phosphate (CaHPO4. Ca(H2PO4)2 Ã  H2O) 0,8 < Ca/P < 1,3 Total phosphorus, Calcium, P insoluble in 2 % citric acid if > 10 % 11.3.3 Monocalcium phosphate; [calcium tetrahydrogen diorthophosphate] Calcium-bis dihydrogenphosphate (Ca(H2PO4)2 Ã  H2O) Ca/P < 0,9 Total phosphorus, Calcium, P insoluble in 2 % citric acid if > 10 % 11.3.4 Tricalcium phosphate; [tricalcium orthophosphate] Tricalcium phosphate from bones or inorganic sources (Ca3(PO4)2 Ã  H2O) Ca/P > 1,3 Calcium, Total phosphorus, P insoluble in 2 % citric acid if > 10 % 11.3.5 Calcium-magnesium phosphate Calcium-magnesium phosphate. Calcium, Magnesium, Total phosphorus, P insoluble in 2 % citric acid if > 10 % 11.3.6 Defluorinated phosphate Natural phosphate, calcined and further heat treated than for the removal of impurities necessary. Total phosphorus, Calcium, Sodium, P insoluble in 2 % citric acid if > 10 %, Ash insoluble in HCI if > 5 % 11.3.7 Dicalcium pyrophosphate; [Dicalcium diphosphate] Dicalcium pyrophosphate. Total phosphorus, Calcium, P insoluble in 2 % citric acid if > 10 % 11.3.8 Magnesium phosphate Product consisting of monobasic and/or di-basic and/or tri-basic magnesium phosphate. Total phosphorus, Magnesium, P insoluble in 2 % citric acid if > 10 %, Ash insoluble in HCl if > 10 % 11.3.9 Sodium-calcium-magnesium phosphate Product consisting of sodium-calcium-magnesium phosphate. Total phosphorus, Magnesium, Calcium, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.10 Monosodium phosphate; [Sodium dihydrogen orthophosphate] Monosodium phosphate (NaH2PO4 Ã  H2O) Total phosphorus, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.11 Disodium phosphate; [Disodium hydrogen orthophosphate] Disodium phosphate (Na2HPO4 Ã  H2O) Total phosphorus, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.12 Trisodium Phosphate; [Trisodium orthophosphate] Trisodium phosphate (Na3PO4) Total phosphorus, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.13 Sodium pyrophosphate; [Tetrasodium diphosphate] Sodium pyrophosphate (Na4P2O7) Total phosphorus, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.14 Monopotassium phosphate; [Potassium dihydrogen orthophosphate] Monopotassium phosphate (KH2PO4 Ã  H2O) Total phosphorus, Potassium, P insoluble in 2 % citric acid if > 10 % 11.3.15 Dipotassium phosphate; [Di-potassium hydrogen orthophosphate] Dipotassium phosphate (K2HPO4 Ã  H2O) Total phosphorus, Potassium, P insoluble in 2 % citric acid if > 10 % 11.3.16 Calcium sodium phosphate Calcium sodium phosphate (CaNaPO4) Total phosphorus, Calcium, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.17 Monoammonium phosphate; [Ammonium dihydrogen orthophosphate] Monoammonium phosphate (NH4H2PO4) Total nitrogen, Total phosphorus, P insoluble in 2 % citric acid if > 10 % 11.3.18 Diammonium phosphate; [Diammonium hydrogen orthophosphate] Diammonium phosphate ((NH4)2HPO4) Total nitrogen Total phosphorus P insoluble in 2 % citric acid if > 10 % 11.3.19 Sodium tripolyphosphate; [Penta sodium triphosphate] Sodium tripolyphosphate (Na5P3O9) Total phosphorus Sodium P insoluble in 2 % citric acid if > 10 % 11.3.20 Sodium magnesium phosphate Sodium-magnesium phosphate (MgNaPO4) Total phosphorus, Magnesium, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.21 Magnesium hypophosphite Magnesium hypophosphite (Mg(H2PO2)2 Ã  6H2O) Magnesium Total phosphorus P insoluble in 2 % citric acid if > 10 % 11.3.22 Degelatinised bone meal Degelatinised, sterilised and ground bones from which the fat has been removed. Total phosphorus, Calcium, Ash insoluble in HCl if > 10 % 11.3.23 Bone ash Mineral residues from the incineration, combustion or gasification of animal by-products. Total phosphorus, Calcium, Ash insoluble in HCl if > 10 % 11.3.24 Calcium polyphosphate Heterogeneous mixtures of calcium salts of condensed polyphosphoric acids of general formula H(n + 2)PnO(3n 1) where n is not less than 2. Total phosphorus, calcium, P insoluble in 2 % citric acid if > 10 % 11.3.25 Calcium dihydrogen diphosphate Monocalcium dihydrogen pyrophosphate(CaH2P2O7) Total phosphorus, Calcium, P insoluble in 2 % citric acid if > 10 % 11.3.26 Magnesium acid pyrophosphate Magnesium acid pyrophosphate (MgH2P2O7.) Produced from purified phosphoric acid and purified magnesium hydroxide or magnesium oxide by evaporation of water and condensation of the orthophosphate to diphosphate. Total phosphorus, Magnesium, P insoluble in 2 % citric acid if > 10 % 11.3.27 Disodium dihydrogen diphosphate Disodium dihydrogen diphosphate (Na2H2P7O7) Total phosphorus, Calcium, P insoluble in 2 % citric acid if > 10 % 11.3.28 Trisodium diphosphate Trisodium monohydrogen diphosphate (anhydrous: Na3HP2O7; monohydrate: Na3HP2O7 Ã  H2O) Total phosphorus, sodium, P insoluble in 2 % citric acid if > 10 % 11.3.29 Sodium polyphosphate; [Sodium hexametaphosphate] Heterogeneous mixtures of sodium salts of linear condensed polyphosphoric acids of general formula H(n + 2)PnO(3n + 1) where n is not less than 2. Total phosphorus, sodium, P insoluble in 2 % citric acid if > 10 % 11.3.30 Tripotassium phosphate Tripotassium monophosphate (anhydrous: K3PO4; hydrated: K3PO4 Ã  n H2O (n = 1 or 3)) Total phosphorus, Potassium, P insoluble in 2 % citric acid if > 10 % 11.3.31 Tetrapotassium di-phosphate Tetrapotassium pyrophosphate (K4P2O7) Total phosphorus, Potassium, P insoluble in 2 % citric acid if > 10 % 11.3.32 Pentapotassium tri-phosphate Pentapotassium tri-polyphosphate (K5P3O10) Total phosphorus, Potassium, P insoluble in 2 % citric acid if > 10 % 11.3.33 Potassium polyphosphate Heterogeneous mixtures of potassium salts of linear condensed polyphosphoric acids of general formula H(n + 2)PnO(3n + 1) where n is not less than 2. Total phosphorus, Potassium, P insoluble in 2 % citric acid if > 10 % 11.3.34 Calcium sodium polyphosphate Calcium sodium polyphosphate. Total phosphorus, sodium, calcium, P insoluble in 2 % citric acid if > 10 % 11.4.1 Sodium chloride (31) Sodium chloride (NaCl) or product obtained by evaporative crystallisation from brine (vacuum salt) or evaporation of seawater (marine salt) or grinding rock salt. Sodium, Ash insoluble in HCl if > 10 % 11.4.2 Sodium bicarbonate [sodium hydrogencarbonate] Sodium bicarbonate (NaHCO3) Sodium, Ash insoluble in HCl if > 10 % 11.4.3 Sodium/ammonium (bi)carbonate [sodium/ammonium (hydrogen)carbonate] Product obtained during the production of sodium carbonate and sodium bicarbonate, with traces of ammonium bicarbonate (ammonium bicarbonate max. 5 %) Sodium, Ash insoluble in HCl if > 10 % 11.4.4 Sodium carbonate Sodium carbonate (Na2CO3) Sodium, Ash insoluble in HCl if > 10 % 11.4.5 Sodium sesquicarbonate [trisodium hydrogendicarbonate] Sodium sesquicarbonate (Na3H(CO3)2) Sodium, Ash insoluble in HCl if > 10 % 11.4.6 Sodium sulphate Sodium sulphate (Na2SO4) May contain up to 0,3 % methionine Sodium, Ash insoluble in HCl if > 10 % 11.4.7 Sodium salts of organic acids (32) Sodium salts of edible organic acids with at least 4 carbon atoms Sodium, Organic acid 11.5.1 Potassium chloride Potassium chloride (KCl) or product obtained by grinding natural sources of potassium chloride Potassium, Ash insoluble in HCl if > 10 % 11.5.2 Potassium sulphate Potassium sulphate (K2SO4) Potassium, Ash insoluble in HCl if > 10 % 11.5.3 Potassium carbonate Potassium carbonate (K2CO3) Potassium, Ash insoluble in HCl if > 10 % 11.5.4 Potassium bicarbonate [potassium hydrogen carbonate] Potassium bicarbonate (KHCO3) Potassium, Ash insoluble in HCl if > 10 % 11.5.5 Potassium salts of organic acids (32) Potassium salts of edible organic acids with at least 4 carbon atoms. Potassium, Organic acid 11.6.1 Flower of sulphur Powder obtained from natural deposits of the mineral. Also, product obtained from oil refinery production as practised by sulphur manufacturers. Sulphur 11.7.1 Attapulgite Natural magnesium-aluminium-silicon mineral. Magnesium 11.7.2 Quartz Naturally occurring mineral obtained by grinding sources of quartz. May contain up to 0,1 % grinding aids. 11.7.3 Cristobalite Silicon dioxide (SiO2) obtained from the re-crystallisation of quartz. May contain up to 0,1 % grinding aids. 11.8.1 Ammonium sulphate Ammonium sulphate ((NH4)2SO4) obtained by chemical synthesis. Nitrogen expressed as crude protein, Sulphur 11.8.2 Ammonium sulphate solution Ammonium sulphate in aqueous solution, containing not less than 35 % Ammonium sulphate. Nitrogen expressed as crude protein 11.8.3 Ammonium salts of organic acids (32) Ammonium salts of edible organic acids with at least 4 carbon atoms. Nitrogen expressed as crude protein, Organic acid 11.8.4 Ammonium lactate Ammonium lactate (CH3CHOHCOONH4). Includes the Ammonium lactate produced by fermentation with Lactobacillus delbrueckii ssp. Bulgaricus, Lactococcus lactis ssp., Leuconostoc mesenteroides, Streptococcus thermophilus, Lactobacillus spp, or Bifidobacterium spp., containing not less than 44 % Nitrogen expressed as crude protein. May contain up to 0,8 % phosphorus, 0,9 % potassium, 0.7 % magnesium, 0,3 % sodium, 0,3 % sulphates 0,1 % chlorides, 5 % sugars and 0,1 % silicone antifoam. Nitrogen expressed as crude protein, Crude ash 11.8.5 Ammonium acetate Ammonium acetate (CH3COONH4) in aqueous solution, containing not less than 55 % Ammonium acetate). Nitrogen expressed as crude protein 12. Fermentation (by-)products from micro-organisms Number Name Description Compulsory Declarations 12.1 Products obtained from the biomass of specific micro-organisms grown on certain substrates May contain up to 0,3 % antifoaming agents. May contain up to 1,5 % filtration/clarifying agents. May contain up to 2,9 % propionic acid. Propionic acid if > 0,5 % 12.1.1 Protein from Methylophilus methylotrophus Protein product of fermentation obtained by culture of Methylophilus methylotrophus (NCIMB strain 10.515) (34) on methanol, the crude protein is at least 68 % and the reflectance index at least 50. Crude protein Crude ash Crude fat 12.1.2 Protein from Methylococcus capsulatus (Bath), Alca ligenes acidovorans, Bacillus brevis and Bacillus firmus Protein product of fermentation with Methylococcus capsulatus (Bath) (NCIMB strain 11132), Alcaligenes acidovorans (NCIMB strain 12387), Bacillus brevis (NCIMB strain 13288) and Bacillus firmus (NCIMB strain 13280) (34) on natural gas (approx. 91 % methane, 5 % ethane, 2 % propane, 0,5 % isobutane, 0,5 % n-butane), ammonia, and mineral salts, the crude protein is at least 65 %. Crude protein Crude ash Crude fat 12.1.3 Bacterial protein from Escherichia coli Protein product, by-product from the production of amino acids by culture of Escherichia coli K12 (34) on substrates of vegetable or chemical origin, ammonia or mineral salts; it may be hydrolysed. Crude protein 12.1.4 Bacterial protein from Corynebacterium glutamicum Protein product, by-product from the production of amino acids by culture of Corynebacterium glutamicum (34) on substrates of vegetable or chemical origin, ammonia or mineral salts, it may be hydrolysed. Crude protein 12.1.5 Yeasts and parts thereof [brewers yeast] [yeast product] All yeasts and parts thereof obtained from Saccharomyces cerevisiae, Saccharomyces carlsbergensis, Kluyveromyces lactis, Kluyveromyces fragilis, Torulaspora delbrueckii, Candida utilis/Pichia jadinii, Saccharomyces uvarum, Saccharomyces ludwigii or Brettanomyces ssp. (34) (35) on substrates mostly of vegetable origin such as molasses, sugar syrup, alcohol, distillery residues, cereals and products containing starch, fruit juice, whey, lactic acid, sugar, hydrolysed vegetable fibres and fermentation nutrients such as ammonia or mineral salts. Moisture if < 75 % or > 97 % If moisture < 75 %: Crude protein 12.1.6 Mycelium silage from the production of penicillin Mycelium (nitrogenous compounds), wet by-product from the production of penicillin by Penicillium chrysogenum (ATCC48271) (34) on different sources of carbohydrates and their hydrolysates, heat treated and ensiled by means of Lactobacillus brevis, plantarum, sake, collinoides and Streptococcus lactis to inactive the penicillin, Nitrogen expressed as crude protein is at least 7 %. Nitrogen expressed as crude protein Crude ash 12.1.7 Yeasts from biodiesel process All yeasts and parts thereof obtained from Yarrowia lipolytica (34) (35) grown on vegetable oils and degumming and glycerol fractions formed during biofuel production. Moisture if < 75 % or > 97 % If moisture < 75 %: Crude protein 12.2 Other fermentation by-products May contain up to 0,6 % antifoaming agents. May contain up to 0,5 % antiscaling agents. May contain up to 0,2 % sulfites. 12.2.1 Vinasses [condensed molasses soluble] By-products derived from the industrial processing of musts/worts issued from fermentation processes such as alcohol, organic acids, yeast manufacture. They are composed of the liquid/paste fraction obtained after the separation of the fermentation musts/worts. They may also include dead cells and/or parts thereof of the fermentation micro-organisms used. The substrates are mostly of vegetable origin such as molasses, sugar syrup, alcohol, distillery residues, cereals and products containing starch, fruit juice, whey, lactic acid, sugar, hydrolysed vegetable fibres and fermentation nutrients such as ammonia or mineral salts. Crude protein Substrate and indication of production process as appropriate 12.2.2 By-products from the production of L-glutamic acid By-products from the production of L-glutamic acid by fermentation with Corynebacterium melassecola (34) on substrate composed of sucrose, molasses, starch products and their hydrolysates, ammonium salts and other nitrogenous compounds. Crude protein 12.2.3 By-products from the production of L-lysine-monohydrochloride with Brevibacterium lactofermentum By-products from the production of L-Lysine monohydrochloride by fermentation with Brevibacterium lactofermentum (34) on substrate composed of sucrose, molasses, starch products and their hydrolysates, ammonium salts and other nitrogenous compounds. Crude protein 12.2.4 By-products from the production of amino acids with Corynebacterium glutamicum By-products from the production of amino acids by fermentation with Corynebacterium glutamicum (34) on substrate of vegetable or chemical origin, ammonia or mineral salts. Crude protein Crude ash 12.2.5 By-products from the production of amino acids with Escherichia coli K12 By-products from the production of amino acids by fermentation with Escherichia coli K12 (34) on substrate of vegetable or chemical origin, ammonia or mineral salts. Crude protein Crude ash 12.2.6 By-product of enzyme production with Aspergillus niger By-product of fermentation of Aspergillus niger (34) on wheat and malt for enzyme production. Crude protein 13. Miscellaneous Number Name Description Compulsory declarations 13.1.1 Products from the bakery and pasta industry Products obtained during and from the production of bread, biscuits, wafers or pasta. They may be dried. Starch Total sugars, calculated as sucrose, Crude fat, if > 5 % 13.1.2 Products from the pastry industry Products obtained during and from the production of pastry and cakes. They may be dried. Starch Total sugars, calculated as sucrose, Crude fat, if > 5 % 13.1.3 Products of the breakfast cereal manufacture Substances or products that are intended or where it is reasonable to expect that they can be consumed by humans in their processed, partially processed or unprocessed forms. They may be dried. Crude protein, if > 10 % Crude fibre Crude oils/fats, if > 10 %, Starch, if > 30 % Total sugar, calculated as sucrose, if > 10 % 13.1.4 Products from the confectionery industry Products obtained during and from the production of sweets, inclusive chocolate. They may be dried. Starch Crude fat, if > 5 % Total sugars, calculated as sucrose 13.1.5 Products of the ice-cream industry Products obtained when producing ice-cream. They may be dried. Starch Total sugars, calculated as sucrose, Crude fat 13.1.6 Products and by-products from processing fresh fruits and vegetables (36) Products obtained when processing fresh fruit and vegetables (including peel, whole pieces of fruit/vegetables, and mixtures thereof). They may have been dried, or frozen. Starch Crude fibre Crude fat, if > 5 % Ash insoluble in HCl, if > 3,5 % 13.1.7 Products from the processing of plants (36) Products obtained from freezing or drying whole plants or their parts. Crude Fibre 13.1.8 Products from processing of spices and seasonings (36) Products obtained from freezing or drying spices and seasonings or their parts. Crude protein, if > 10 % Crude fibre Crude oils/fats, if > 10 %, Starch, if > 30 % Total sugar, calculated as sucrose, if > 10 % 13.1.9 Products from the processing of herbs (36) Products obtained from crushing, grinding, freezing or drying herbs or their parts. Crude Fibre 13.1.10 Products from the potato processing industry Products obtained when processing potatoes. They may have been dried or frozen. Starch Crude fibre Crude fat, if > 5 % Ash insoluble in HCl, if > 3,5 % 13.1.11 Products and by-products of the sauces production Substances from the sauces-production that are intended or where it is reasonable to expect that they can be consumed by humans in their processed, partially processed or unprocessed forms. They may be dried. Crude fat 13.1.12 Products and by-products from the savoury snacks industry Products and by-products of the savoury snacks industry obtained during and from the production of savoury snacks  potato chips, potato and/or cereal based snacks (direct extruded, dough based and pelleted snacks) and nuts. Crude fat 13.1.13 Products from the ready-to-eat food industry Products obtained during the production of ready to eat food. They may be dried. Crude fat, if > 5 % 13.1.14 Plants by-products from spirits production Solid products from plants (including berries and seeds such as anise) obtained after maceration of these plants in an alcoholic solution or after alcoholic evaporation/distillation, or both, in the elaboration of flavourings for the spirits production. These products must be distilled to eliminate the alcoholic residue. Crude protein, if > 10 % Crude fibre Crude oils/fats, if > 10 % 13.1.15 Feed beer Product of the brewing process which is unsalable as a human beverage. Alcohol content 13.2.1 Caramelised sugar Product obtained by the controlled heating of any sugar. Total sugars, calculated as sucrose 13.2.2 Dextrose Dextrose is obtained after hydrolysis of starch and consists of purified, crystallised glucose, with or without crystal water. Total sugars, calculated as sucrose 13.2.3 Fructose Fructose as purified crystalline powder. It is obtained from glucose in glucose syrup by the use of glucose isomerase and from sucrose inversion. Total sugars, calculated as sucrose 13.2.4 Glucose syrup Glucose syrup is a purified and concentrated aqueous solution of nutritive saccharides obtained through hydrolysis from starch. Total sugars Moisture if > 30 % 13.2.5 Glucose molasses Product produced during refining process of glucose syrups. Total sugars 13.2.6 Xylose Sugar extracted from wood. 13.2.7 Lactulose Semi-synthetic disaccharide (4-O-D-Galactopyranosyl-D-fructose) obtained from lactose through the isomerisation of glucose to fructose. Present in heat treated milk and milk products. Lactulose 13.2.8 Glucosamine (Chitosamine) Amino sugar (monosaccharide) being part of the structure of the polysaccharides chitosan and chitin. Produced by the hydrolysis of crustacean and other arthropods exoskeletons or by fermentation of a grain such as corn or wheat. Sodium or Potassium, as applicable from aquatic animals or from fermentation, as appropriate 13.3.1 Starch (37) Starch. Starch 13.3.2 Starch (37) , pre-gelatinised Product consisting of starch expanded by heat treatment. Starch 13.3.3 Starch (37) mixture Product consisting of native and/or modified food starch obtained from different botanical sources. Starch 13.3.4 Starch (37) hydrolysates cake Product from starch hydrolysis liquor filtration which consists of the following: protein, starch, polysaccharides, fat, oil and filter aid (e.g. diatomaceous earth, wood fibre). Moisture if < 25 % or > 45 % If moisture < 25 %:  Crude fat  Crude protein 13.3.5 Dextrin Dextrin is partially acid hydrolysed starch. 13.3.6 Maltodextrin Maltodextrin is the partially hydrolysed starch 13.4.1 Polydextrose Randomly bonded bulk polymer of glucose produced by thermal polymerisation of D-Glucose. 13.5.1 Polyols Product obtained by hydrogenation or fermentation and consisting of reduced mono, di- or oligosaccharides or polysaccharides. 13.5.2 Isomalt Sugar alcohol obtained from sucrose after enzymatic conversion and hydrogenation. 13.5.3 Mannitol Product obtained by hydrogenation or fermentation and consisting of reduced glucose and/or fructose. 13.5.4 Xylitol Product obtained by hydrogenation and fermentation of xylose. 13.5.5 Sorbitol Product obtained by hydrogenation of glucose 13.6.1 Acid oils from chemical refining (38) Product obtained during the deacidification of oils and fats of vegetable or animal origin by means of alkali, followed by an acidulation with subsequent separation of the aqueous phase, containing free fatty acids, oils or fats and natural components of seeds, fruits or animal tissues such as mono-, and diglycerides, lecithin and fibres. Crude fat Moisture if > 1 % 13.6.2 Fatty acids esterified with glycerol (39) Glycerides obtained by esterification of glycerol with fatty acids. May contain up to 50 ppm Nickel from hydrogenation. Moisture if > 1 % Crude fat Nickel if > 20 ppm 13.6.3 Mono di and tri glycerides of fatty acids (39) Product consisting of mixtures of mono-, di- and triesters of glycerol with fatty acids. They may contain small amounts of free fatty acids and glycerol. May contain up to 50 ppm Nickel from hydrogenation. Crude fat Nickel if > 20 ppm 13.6.4 Salts of fatty acids (39) Product obtained by reaction of fatty acids with at least four carbon atoms with calcium, magnesium, sodium or potassium hydroxides, oxides or salts. May contain up to 50 ppm Nickel from hydrogenation. Crude fat (after hydrolysis) Moisture Ca or Na or K or Mg (when appropriate) Nickel if > 20 ppm 13.6.5 Fatty acid distillates from physical refining (38) Product obtained during the deacidification of oils and fats of vegetable or animal origin by means of distillation containing free fatty acids, oils or fats and natural components of seeds, fruits or animal tissues such as mono- and diglycerides, sterols and tocopherols. Crude fat Moisture if > 1 % 13.6.6 Crude fatty acids from splitting (38) Product obtained by oil/fat splitting. By definition it consists of crude fatty acids C6-C24, aliphatic, linear, monocarboxylic, saturated and unsaturated. May contain up to 50 ppm Nickel from hydrogenation. Crude fat Moisture if > 1 % Nickel if > 20 ppm 13.6.7 Pure distilled fatty acids from splitting (38) Product obtained by the distillation of crude fatty acids from oil/fat splitting potentially plus hydrogenation. By definition it consists of pure distilled fatty acids C6-C24, aliphatic, linear, monocarboxylic, saturated and unsaturated. May contain up to 50 ppm Nickel from hydrogenation Crude fat Moisture if > 1 % Nickel if > 20 ppm 13.6.8 Soap stocks (38) Product obtained during the deacidification of vegetable oils and fats by means of aqueous calcium, magnesium, sodium or potassium hydroxide solution, containing salts of fatty acids, oils or fats and natural components of seeds, fruits or animal tissues such as mono- and diglycerides, lecithin and fibres. Moisture if < 40 and > 50 % Ca or Na or K or Mg, as appropriate 13.6.9 Mono- and diglycerides of fatty acids esterified with organic acids (39) (40) Mono- and diglycerides of fatty acids with at least four carbon atoms esterified with organic acids. Crude fat 13.6.10 Sucrose esters of fatty acids (39) Esters of sachharose and fatty acids. Total sugars, calculated as sucrose Crude fat 13.6.11 Sucroglycerides of fatty acids (39) Mixture of esters of saccharose and mono and di-glycerides of fatty acids. Total sugars, calculated as sucrose Crude fat 13.8.1 Glycerine, crude By-product obtained from:  the oleochemical process of oil/fat splitting to obtain fatty acids and sweet water, followed by concentration of the sweet water to get crude glycerol or by transesterification (may contain up to 0,5 % methanol) of natural oils/fats to obtain fatty acid methyl esters and sweet water, followed by concentration of the sweet water to get crude glycerol;  the production of biodiesel (methyl or ethyl esters of fatty acids) by transesterification of oils and fats of unspecified vegetable and animal origin. Mineral and organic salts might remain in the glycerine (up to 7,5 %). May contain up to 0,5 % Methanol and up to 4 % of Matter Organic Non Glycerol (MONG) comprising of Fatty Acid Methyl Esters, Fatty Acid Ethyl Esters, Free Fatty Acids and Glycerides;  saponifications of oils/fats of vegetable or animal origin, normally with alkali/alkaline earths, to obtain soaps. May contain up to 50 ppm Nickel from hydrogenation. Glycerol Potassium if > 1,5 % Sodium if > 1,5 % Nickel if > 20 ppm 13.8.2 Glycerine Product obtained from:  the oleochemical process of (a) oil/fat splitting followed by concentration of sweet waters and refining by distillation (see part B, glossary of processes, entry 20) or ion-exchange process; (b) transesterification of natural oils/fats to obtain fatty acid methyl esters and crude sweet water, followed by concentration of the sweet water to get crude glycerol and refining by distillation or ion-exchange process;  the production of biodiesel (methyl or ethyl esters of fatty acids) by transesterification of oils and fats of unspecified vegetable and animal origin with subsequent refining of the glycerine. Minimum Glycerol content: 99 % of dry matter;  saponifications of oils/fats of vegetable or animal origin, normally with alkali/alkaline earths, to obtain soaps, followed by refining of crude Glycerol and distillation. May contain up to 50 ppm Nickel from hydrogenation. Glycerol if < 99 % on dry matter basis Sodium if > 0,1 % Potassium if > 0,1 % Nickel if > 20 ppm 13.9.1 Methyl sulphonyl methane Organo-sulfur compound ((CH3)2SO2) obtained by synthetic way which is identical to the naturally occurring source in plants. Sulphur 13.10.1 Peat Product from the natural decomposition of plant (mainly sphagnum) in anaerobic and oligotrophic environment. Crude Fibre 13.10.2 Leonardite Product that is a naturally occurring mineral complex of phenolic hydrocarbons, also known as humate, which originates from the decomposition of organic matter over the course of millions of years. Crude Fibre 13.11.1 Propylene glycol; [1,2-propanediol; [propane-1,2-diol] Organic compound (a diol or double alcohol) with formula C3H8O2. It is a viscous liquid with a faintly sweet taste, hygroscopic and miscible with water, acetone, and chloroform. May contain up to 0,3 % di propylene glycol. Propylene glycol 13.11.2 Mono-esters of propylene glycol and fatty acids (39) Mono-esters of propylene glycol and fatty acids, alone or in mixtures with diesters. Propylene glycol Crude fat (1) OJ L 35, 8.2.2005, p. 1. (2) As Low As Reasonably Achievable. (3) OJ L 140, 30.5.2002, p. 10. (4) OJ L 70, 16.3.2005, p. 1. (5) OJ L 268, 18.10.2003, p. 29. (6) By derogation from this obligation, for the process drying it may be added. (7) In German Konzentrieren may be replaced by Eindicken where appropriate, in which case the common qualifier should be eingedickt. (8) Decortication may be replaced by dehulling or dehusking where appropriate, in which case the common qualifier should be dehulled or dehusked. (9) In the case of rice, this process is referred to as husking and the common qualifier as husked. (10) In French the name issues may be used. (11) In German the qualifier aufgeschlossen and the name Quellwasser (referring to starch) may be used. In Danish the qualifier KvÃ ¦ldning and the name KvÃ ¦ldet (referring to starch) may be used. (12) In French Pressage may be replaced by Extraction mÃ ©canique where appropriate. (13) The name may be supplemented by the cereal species. (14) Please note that maize can either be referred to as such or as corn. This is valid for all maize products. (15) If this product has been subject to a finer milling the word fine may be added to the name or the name may be replaced by a corresponding denomination. (16) The name may be supplemented by the grain species. (17) The indication low in glucosinolate as defined in Community legislation may be added, where appropriate. This is valid for all rape seed products. (18) The name shall be supplemented by the plant species. (19) The name shall be supplemented by the plant species. (20) The name shall be supplemented by the plant species. (21) The name must be supplemented by an indication of the nature of the treatment carried out. (22) The species of forage crop may be added to the name. (23) The term meal may be replaced by pellets. The method of drying may be added to the name. (24) The name shall be supplemented by the species. (25) Expressions are not synonymous and differ mainly in their moisture content, respective expression to be used as appropriate. (26) Expressions are not synonymous and differ mainly in their moisture content, respective expression to be used as appropriate. (27) Without prejudice to mandatory requirements concerning commercial documents and health certificates for animal by-products and derived products as laid down in Commission Regulation (EU) No 142/2011 (Annex VIII, Chapter III) (OJ L 54, 26.2.2011, p. 1), if the catalogue is used for labelling purposes the name shall be, replaced as appropriate by  the animal species and  the part of the animal product (e.g. liver, meat (only if skeletal muscle)), and/or  the naming of the animal species not used in respect of the ban on intra-species recycling (e.g. poultry-free) or supplemented as appropriate by  the animal species and/or  the part of the animal product (e.g. liver, meat (only if skeletal muscle)), and/or  the naming of the animal species not used in respect of the ban on intra-species recycling. (28) Without prejudice to mandatory requirements concerning commercial documents and health certificates for animal by-products and derived products as laid down in Regulation (EU) No 142/2011 (Annex VIII, Chapter III), if the catalogue is used for labelling purposes the name shall be supplemented as appropriate by  the animal species processed (e.g. porcine, ruminant, avian) and/or  the material processed (e.g. bone) and/or  the process used (e.g. defatted, refined) and/or  the naming of the animal species not used in respect of the ban on intra-species recycling (e.g. poultry-free). (29) The name shall be supplemented by the species. (30) The name shall be supplemented by the species when produced from farmed fish. (31) The nature of the source may be indicated additionally in the name or replace it. (32) The name shall be amended or supplemented to specify the organic acid. (33) The manufacturing process may be included in the name. (34) The cells of the micro-organisms have been inactivated or killed. (35) The usage name of yeast strains may vary from the scientific taxonomy, therefore, synonyms of the yeast strains listed could also be used. (36) The name shall be supplemented by the fruit, vegetable, plant, spices and herbs species, as applicable. (37) The name shall be supplemented by the indication of the botanical origin. (38) The name shall be supplemented by the indication of the botanical or animal origin. (39) The name shall be amended or supplemented to specify the fatty acids used. (40) The name shall be amended or supplemented to specify the organic acid.